UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2012 Item 1. Report to Stockholders. ANNUAL REPORT June 30, 2012 Brown Advisory Growth Equity Fund Brown Advisory Value Equity Fund Brown Advisory Flexible Value Fund Brown Advisory Small-Cap Growth Fund Brown Advisory Small-Cap Fundamental Value Fund Brown Advisory Opportunity Fund Brown Advisory Maryland Bond Fund Brown Advisory Intermediate Income Fund Brown Advisory Tactical Bond Fund Brown Advisory Equity Income Fund The views in this report contained herein were those of the Funds’ investment advisor, Brown Advisory, LLC, as of June 30, 2012 and may not reflect their views on the date this report is first published or anytime thereafter. This report may contain discussions about certain investments both held and not held in the portfolio as of June 30, 2012. All current and future holdings are subject to risk and are subject to change. While these views are intended to assist shareholders in understanding their investment in each Fund, they do not constitute investment advice, are not a guarantee of future performance and are not intended as an offer or solicitation with respect to the purchase or sale of any security. Performance figures include the reinvestment of dividend and capital gain distributions. The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. TABLE OF CONTENTS Brown Advisory Growth Equity Fund A Message to our Shareholders, June 30, 2012 1 Performance Chart and Analysis 3 Schedule of Investments, June 30, 2012 4 Brown Advisory Value Equity Fund A Message to our Shareholders, June 30, 2012 5 Performance Chart and Analysis 7 Schedule of Investments, June 30, 2012 8 Brown Advisory Flexible Value Fund A Message to our Shareholders, June 30, 2012 9 Performance Chart and Analysis 12 Schedule of Investments, June 30, 2012 13 Brown Advisory Small-Cap Growth Fund A Message to our Shareholders, June 30, 2012 14 Performance Chart and Analysis 16 Schedule of Investments, June 30, 2012 17 Brown Advisory Small-Cap Fundamental Value Fund A Message to our Shareholders, June 30, 2012 18 Performance Chart and Analysis 20 Schedule of Investments, June 30, 2012 21 Brown Advisory Opportunity Fund A Message to our Shareholders, June 30, 2012 22 Performance Chart and Analysis 24 Schedule of Investments, June 30, 2012 25 Brown Advisory Maryland Bond Fund A Message to our Shareholders, June 30, 2012 26 Performance Chart and Analysis 27 Schedule of Investments, June 30, 2012 28 Brown Advisory Intermediate Income Fund A Message to our Shareholders, June 30, 2012 34 Performance Chart and Analysis 35 Schedule of Investments, June 30, 2012 36 Brown Advisory Tactical Bond Fund A Message to our Shareholders, June 30, 2012 39 Performance Chart and Analysis 40 Schedule of Investments, June 30, 2012 41 Brown Advisory Equity Income Fund A Message to our Shareholders, June 30, 2012 42 Performance Chart and Analysis 44 Schedule of Investments, June 30, 2012 45 Statements of Assets and Liabilities 46 Statements of Operations 48 Statements of Changes in Net Assets 50 Financial Highlights 55 Notes to Financial Statements 73 Report of Independent Registered Public Accounting Firm 85 Additional Information 86 GLOSSARY OF TERMS Barclays Capital 1-10 Year Blended Municipal Bond Index is a market index of high quality, domestic fixed income securities with maturities of less than 10 years. Barclays Capital Intermediate U.S. Aggregate Bond Index represents domestic taxable investment-grade bonds with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with average maturities and durations in the intermediate range. This index represents a sector of the Barclays Capital (formerly Lehman Brothers) U.S. Aggregate Index. Barclays Capital Intermediate Government/Credit Bond Index represents intermediate and long-term government and investment grade corporate debt securities having maturities of greater than one year. Barclays Capital U.S. Corporate High Yield Bond Index is a widely-recognized, market value-weighted index which covers the universe of fixed-rate, non-investment grade debt. Barclays Capital U.S. Corporate Investment Grade Index is composed of publicly issued U.S. dollar-denominated, investment grade, SEC-registered corporate bonds issued by industrial, utility, and financial companies. All bonds have at least one year to maturity. Basis point is a unit that is equal to 1/100th of 1%, and is used to denote the change in a financial instrument. The basis point is commonly used for calculating changes in interest rates, equity indexes and the yield of a fixed-income security. 1% is equal to 100 basis points. Beta is a measure of the volatility, or systematic risk, of a security or a portfolio in comparison to the market as a whole. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Correlation is a statistical measurement of how two securities move in relation to each other. Dividend Yield is a financial ratio that shows how much a company pays out in dividends each year relative to its share price. In the absence of any capital gains, the dividend yield is the return on investment for a stock. Duration is a measure of the sensitivity of the price of a fixed-income investment to a change in interest rates. Duration is expressed as a number of years. Rising interest rates mean falling bond prices, while declining interest rates mean rising bond prices. Earnings growth is a measure of growth in a company’s net income over a specific period, often one year. The term can apply to actual data from previous periods or estimated data for future periods. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. Earnings Yield is the earnings per share for the most recent 12-month period divided by the current market price per share. The earnings yield shows the percentage of each dollar invested in the stock that was earned by the company. EBITDA is the Earnings Before Interest, Taxes, Depreciation and Amortization. An approximate measure of a company’s operating cash flow based on data from the company’s income statement. Free Cash Flow is the operating cash flows (net income plus amortization and depreciation) minus capital expenditures and dividends. Free cash flow is the amount of cash that a company has left over after it has paid all of its expenses, including investments. G-20 (more formally, the Group of Twenty Finance Ministers and Central Bank Governors) is a group of finance ministers and central bank governors from 20 economies: 19 of the world’s largest national economies, plus the European Union. Gross Domestic Product (GDP) is the monetary value of all the goods and services produced by an economy over a specified period. It includes consumption, government purchases, investments, and exports minus imports. Morgan Stanley Capital Index, Europe, Australasia and Far East Index (“MCSI EAFE Index”) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets, excluding the U.S.& Canada. Price to earnings ratio (P/E) is a common tool for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share. Return on Capital is a return from an investment that is not considered income. The return of capital is when some or all of the money an investor has in an investment is paid back to him or her, thus decreasing the value of the investment. Russell 1000® Growth Index measures the performance of the large-cap growth segment of the of the U.S. equity universe. It includes those Russell 1000® companies with higher price-to-book and higher forecasted growth values. Russell 1000® Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000® companies with lower price-to-book ratios and lower expected growth values. GLOSSARY OF TERMS Russell 2000® Growth Index measures the performance of the small-cap growth segment of the U.S. equity universe. It includes those Russell 2000® companies with higher price-to-value ratios and higher forecasted growth values. Russell 2000® Index measures the performance of the 2,000 smallest companies in the Russell 3000® Index. Russell 2000® Value Index measures the performance of the small-cap value segment of the U.S. equity universe. It includes those Russell 2000® companies with lower price-to-book ratios and lower forecasted growth values. Russell 3000® Index measures the performance of the 3,000 largest U.S. companies representing approximately 98% of the investable U.S. equity market. S&P 500 Index (“S&P 500”) is a market-value weighted index representing the performance of 500 widely held, publicly traded large capitalization stocks. The broad based market indexes referenced in the following management commentaries are considered representative of their indicated market, the indexes are unmanaged and do not reflect the deduction of fees, such as, investment management and fund accounting fees, or taxes associated with a mutual fund. Investors cannot invest directly in an index. The Trouble Asset Relief Program (“TARP”) is a program of the U.S. government to purchase assets and equity from financial institutions in order to strengthen its financial sector. (This Page Intentionally Left Blank.) Brown Advisory Growth Equity Fund A Message to Our Shareholders June 30, 2012 Dear Shareholder: During the 12-month period ended June 30, 2012, the Brown Advisory Growth Equity Fund (the “Fund”) returned 1.25%. During the same period, the Russell 1000 Growth Index, the Fund’s benchmark, rose 5.76%. Market volatility remained elevated over the course of the last 12 months, primarily driven by the trading patterns of a growing percentage of market participants that tend to focus on geopolitical events, as opposed to individual company fundamentals, by which to make investment decisions.A nearly constant stream of eurozone headlines, both positive and negative, coupled with fears of a global economic slowdown caused market psychology to vacillate from acute risk aversion to unrestrained risk seeking. By the end of June, those stocks with more exposure to the economic cycle were disproportionately impacted, particularly those in the energy, consumer and technology sectors, as well as those companies deemed to have significant non-U.S. exposure.Companies viewed as more defensive in nature tended to hold up better during this period. While the performance of the Fund, especially from a relative perspective, was disappointing, we take solace in the fact that our investment process has endured unusual market environments in the past, and we have not altered it in reaction to this one. We continue to invest in what we view as top-quality companies that we believe are positioned to grow faster than their competitors and should provide long-term capital appreciation to investors. To that end, we have taken advantage of the excessive market reaction to add to positions with what we see as exceptional underlying fundamentals, which have not been materially impacted by exogenous events. From an individual security perspective, the weakest performer during the period was the information technology company NetApp Inc., which supplies data and networking solutions to mid- and large-size companies both inside the U.S. and abroad. The stock was negatively impacted by worries about the sluggish European economy and rumors that a competitor was encroaching on its segment of the market. We are watching these issues closely; however, the Company has been growing faster than the overall industry and expanding its market presence. We cannot invalidate our long-term thesis on the basis of rumors that are not substantiated by our due diligence, so we continue to own the stock. Energy stocks were another source of weakness for the Fund. We typically do not invest in energy companies whose fortunes are dictated solely by the price of the underlying commodity. Canadian Natural Resources Ltd., a company that has a proven operational track record, was a weak performer during the period. While the company continued to be very profitable, investors sold the stock as the price of oil retreated. Schlumberger Ltd., another under-performing stock, is a good example of how the market overemphasizes the impact that the direction of oil prices has on some oilfield service business models. The Company provides critical operational infrastructure for many of the world’s largest oil and gas companies. The earnings power does not fluctuate with the commodity price and has continued to grow despite falling crude prices in recent months. Both of these companies have historically delivered consistent earnings growth over time in the face of volatile oil prices, which gives us a high degree of confidence to own them throughout this cycle. Fluor Corp. and Covance Inc. were also weak due to fears of a global slowdown that would potentially impact their growth rates in the short term. Apple Inc., Intuitive Surgical Inc., MasterCard Inc., Mead Johnson Nutrition Co. and Roper Industries Inc. were all solid performers for the year. By having end markets that are less sensitive to global malaise, these companies were rewarded as they are perceived as providing a “safe haven” for capital in tough economic times. During the period we made several additions to the portfolio in the consumer sector with the purchase of Fossil Inc. and Estee Lauder Cos. Fossil manufactures watches under its own brand in addition to licensing brands such as Michael Kors and Burberry. The company is experiencing rapid growth in both lines of business. Estee Lauder, a global leader in cosmetics, recently hired a very experienced CEO. The Company has continued to grow its skin-care product line worldwide, very rapidly in some Asian markets.We also purchased Core Laboratories N.V., a company that uses proprietary technology to help oil producers improve the efficiency of their wells, in turn lowering the marginal per-barrel cost. ABB Ltd. was eliminated from the portfolio as pricing pressure in the Chinese power infrastructure market began to erode its profit margins. In addition, Bank of New York Mellon Corp. and Urban Outfitters Inc. were sold to fund the purchase of companies with better long-term prospects. We remain steadfast in our discipline, buying industry-leading companies that possess sustainable competitive advantages, which should translate to above-average earnings growth over time. We do not abandon this approach just because low-growth, defensive 1 Brown Advisory Growth Equity Fund A Message to Our Shareholders June 30, 2012 stocks happen to be in vogue from time to time. Equity valuations have been discounting a steep global downturn, and we are comfortable adding capital to best in breed businesses that, in our view, are trading at bargain multiples. We have confidence that the disconnect between valuation and fundamentals should eventually be recognized by investors that have clearly sacrificed long-term growth potential for what is perceived as short-term safety. Sincerely, Kenneth M. Stuzin Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Investments in smaller and medium capitalization companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 2 Brown Advisory Growth Equity Fund Performance Chart and Analysis June 30, 2012 COMPARISON OF CHANGE IN VALUE OF A $10,000 INVESTMENT The following chart reflects the change in value of a hypothetical $10,000 investment, including reinvested dividends and distributions, in the Fund as measured against a broad-based securities market index. The Russell 1000® Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000® companies with higher price-to-book and higher forecasted growth values. The S&P 500 Index is a market-value weighted index representing the performance of 500 widely held, publicly traded large capitalization stocks. The indexes are unmanaged and do not reflect the deduction of fees, such as investment management and fund accounting fees, or taxes associated with a mutual fund. Investors cannot invest directly in an index. Average Annual Total Return One Three Five Ten as of 6/30/12 Year Year Year Year Advisor Shares1,2 1.05% 19.16% 4.57% 6.95% Institutional Shares2 1.25% 19.58% 4.99% 7.31% Russell 1000® Growth Index 5.76% 17.50% 2.87% 6.03% S&P 500 Index 5.45% 16.40% 0.22% 5.33% Advisor Shares Institutional Shares Gross Expense Ratio3 1.14% 0.94% Net Expense Ratio3 1.14% 0.94% Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month end, please call 800-540-6807. The performance table and graph above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment performance reflects contractual fee waivers in effect through September 30, 2012. Without these waivers, performance would have been lower. 1 Performance information for Advisor Shares, prior to commencement of operations on May 18, 2006, is based on the performance of Institutional Shares, and adjusted for the higher expenses applicable to Advisor Shares. 2 Institutional Shares and Advisor Shares redeemed or exchanged within fourteen days of purchase will be charged a fee of 1.00%, subject to limited exceptions. 3 Per the Fund’s prospectus dated October 31, 2011. 3 Brown Advisory Growth Equity Fund Schedule of Investments June 30, 2012 Shares Security Description Value $ Common Stocks — 96.5% Consumer Discretionary — 5.3% Coach, Inc. Fossil, Inc.* Consumer Staples — 9.5% Costco Wholesale Corp. Estee Lauder Companies, Inc. Mead Johnson Nutrition Co. Energy — 11.0% Canadian Natural Resources, Ltd. Core Laboratories NV FMC Technologies, Inc.* Schlumberger, Ltd. Financials — 2.3% Charles Schwab Corp. Health Care — 15.3% Covance, Inc.* DaVita, Inc.* Express Scripts, Inc.* IDEXX Laboratories, Inc.* Intuitive Surgical, Inc.* Industrials — 13.8% Danaher Corp. Fluor Corp. Roper Industries, Inc. Stericycle, Inc.* Information Technology — 39.3% Accenture PLC Amphenol Corp. ANSYS, Inc.* Apple, Inc.* Citrix Systems, Inc.* Cognizant Technology Solutions Corp.* Genpact Limited* Google, Inc.* Mastercard, Inc. National Instruments Corp. NetApp, Inc.* QUALCOMM, Inc. Salesforce.com, Inc.* Total Common Stocks (Cost $846,809,783) Short-Term Investments — 2.9% Money Market Funds — 2.9% Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $27,692,045) Total Investments — 99.4% (Cost $874,501,828) Other Assets in Excess of Liabilities — 0.6% NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Information Technology % Health Care % Industrials % Energy % Consumer Staples % Consumer Discretionary % Money Market Funds % Financials % Other Assets and Liabilities % % * Non-Income Producing # Annualized seven-day yield as of June 30, 2012. The accompanying notes are an integral part of these financial statements. 4 Brown Advisory Value Equity Fund A Message to Our Shareholders June 30, 2012 Dear Shareholder: During the 12-month period ended June 30, 2012, the Brown Advisory Value Equity Fund Institutional Shares (the “Fund”) posted a negative return of 1.35%. During the same period, the Russell 1000 Value Index (the “Index”), the Fund’s benchmark, increased 3.01%. Leading contributors to performance this fiscal year included Apple Inc., Merck & Co Inc., Microsoft Corp., American Eagle Outfitters Inc. and Lowe’s Cos. It is not surprising that some of our top performers came from lower-beta, more defensive consumer-oriented business models. Performance detractors during the fiscal year were Southwestern Energy Co., Bank of New York Mellon Corp., Lennox International Inc., Total S.A. and Guess? Inc. Industrial and energy names were the largest detractors to performance. In short, we were overweight industrials and we underperformed. We continue to believe in the global high-quality companies we own even though cyclically sensitive businesses have trouble finding investor support in this macroeconomic environment. We believe valuations are incredibly cheap on a normalized earnings basis and that we are positioned well for the long term. Increasing quantities of available supply coupled with lackluster demand impacted prices of both oil and natural gas. Our overweight in price-sensitive names that are linked to energy prices, in particular natural gas, hindered our performance. Three macro events—the European sovereign debt crisis, collapsing natural gas prices, and the Fed’s intention to prolong the zero interest rate policy—all provided a very rich field of new idea candidates, particularly in the first quarter of 2012. Specifically, during the year we initiated positions in BMC Software Inc., CARBO Ceramics Inc., Cimarex Energy Co., Diageo PLC, Eaton Corp., Emerson Electric Co., Freeport-McMoRan Copper & Gold Inc., Johnson & Johnson, M&T Bank Corp., MetLife Inc., Microchip Technology Inc., National Oilwell Varco Inc., NetApp Inc., PACCAR Inc., Prudential Financial Inc., Schlumberger Ltd. and Tiffany & Co. Positions in the following companies were eliminated: American Eagle Outfitters Inc., American Express Co., Bank of New York Mellon Corp., Becton Dickinson & Co., Cisco Systems Inc., Diamond Offshore Drilling Inc., Kohl’s Corp., Lennox International Inc., Loews Corp., McCormick & Co. Inc., Medtronic Inc., Northrop Grumman Corp., Owens-Illinois Inc., Total S.A., VF Corp. and Walgreen Co. Despite headline risk, many of the businesses in the portfolio have continued to produce solid earnings. The price that investors are currently willing to pay for those earnings remains much lower than our assessment of fair value, however. If anything, the market has continued to reward the least innovative, slowest growth areas of the market at the expense of many high-margin businesses that possess both the pricing power and the global footprint that should perform well over the long run in a slow-growth environment. In closing, we leave you with the thought that in contrast to the high-dividend payout group, best represented by the utility index, the portfolio has and should continue to holdcompanies with more innovation, better sales growth, higher free cash flow, higher returns on capital and stronger finances. Despite this, the portfolio has been trading at close to a 30% discount using forward 12-month estimates. We remain confident that, in time, today’s gap between the portfolio’s valuation and fundamentals should narrow. Sincerely, Richard M. Bernstein, CFA Portfolio Manager 5 Brown Advisory Value Equity Fund A Message to Our Shareholders June 30, 2012 Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Investments in medium capitalization companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. These risks are greater for investments in emerging markets. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary on Terms. 6 Brown Advisory Value Equity Fund Performance Chart and Analysis June 30, 2012 COMPARISON OF CHANGE IN VALUE OF A $10,000 INVESTMENT The following chart reflects the change in value of a hypothetical $10,000 investment, including reinvested dividends and distributions, in the Fund as measured against a broad-based securities market index. The Russell 1000® Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000® companies with lower price-to-book ratios and lower expected growth values. The S&P 500 Index is a market-value weighted index representing the performance of 500 widely held, publicly traded large capitalization stocks. The indexes are unmanaged and do not reflect the deduction of fees, such as investment management and fund accounting fees, or taxes associated with a mutual funds. Investors cannot invest directly in an index. Since Average Annual Total Return One Three Five Inception as of 6/30/12 Year Year Year (1/28/03) Advisor Shares1,2 -1.45% 14.71% -2.66% 6.10% Institutional Shares2 -1.35% 15.10% -2.26% 6.49% Russell 1000® Value Index 3.01% 15.80% -2.19% 7.27% S&P 500 Index 5.45% 16.40% 0.22% 7.17% Advisor Shares Institutional Shares Gross Expense Ratio3 1.13% 0.93% Net Expense Ratio3 1.13% 0.93% Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month end, please call 800-540-6807. The performance table and graph above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment performance reflects contractual fee waivers in effect through September 30, 2012. Without these waivers, performance would have been lower. 1 Performance information for Advisor Shares, prior to commencement of operations on April 25, 2006, is based on the performance of Institutional Shares, and adjusted for the higher expenses applicable to Advisor Shares. 2 Institutional Shares and Advisor Shares redeemed or exchanged within fourteen days of purchase will be charged a fee of 1.00%, subject to limited exceptions. 3 Per the Fund’s prospectus dated October 31, 2011. 7 Brown Advisory Value Equity Fund Schedule of Investments June 30, 2012 Shares Security Description Value $ Common Stocks — 98.6% Consumer Discretionary — 4.7% Guess?, Inc. Lowe’s Companies, Inc. Tiffany & Co. Consumer Staples — 4.9% Diageo PLC PepsiCo, Inc. Energy — 14.4% Carbo Ceramics, Inc. Cimarex Energy Co. National Oilwell Varco, Inc. Occidental Petroleum Corp. Schlumberger, Ltd. Southwestern Energy Co.* Financials — 17.3% ACE Limited Chubb Corp. M&T Bank Corp. Metlife, Inc. Northern Trust Corp. PNC Financial Services Group, Inc. Prudential Financial, Inc. Health Care — 11.2% Johnson & Johnson Merck & Co., Inc. Novartis AG Industrials — 15.1% 3M Co. Eaton Corp. Emerson Electric Co. Fluor Corp. Illinois Tool Works, Inc. PACCAR, Inc. Information Technology — 25.2% Apple, Inc.* BMC Software, Inc.* CA, Inc. Dell, Inc.* Harris Corp. Microchip Technology, Inc. Microsoft Corp. NetApp, Inc.* Oracle Corp. QUALCOMM, Inc. Materials — 5.8% E.I. du Pont de Nemours & Co. Freeport-McMoRan Copper & Gold, Inc. Total Common Stocks (Cost $145,035,939) Short-Term Investments — 1.7% Money Market Funds — 1.7% Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $2,704,041) Total Investments — 100.3% (Cost $147,739,980) Liabilities in Excess of Other Assets — (0.3)% ) NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Information Technology % Financials % Industrials % Energy % Health Care % Materials % Consumer Staples % Consumer Discretionary % Money Market Funds % Other Assets and Liabilities )% % * Non-Income Producing # Annualized seven-day yield as of June 30, 2012. The accompanying notes are an integral part of these financial statements. 8 Brown Advisory Flexible Value Fund A Message to Our Shareholders June 30, 2012 Dear Shareholder: During the 12-month period ended June 30, 2012, the Brown Advisory Flexible Value Fund (the “Fund”) gained 5.98%. For the same period, the S & P 500 Index (the “Index”), the Fund’s benchmark, returned 5.45%. For the three-year period ended June 30, 2012, the Fund increased in line with its benchmark, with a three-year annualized return of 16.32% versus the benchmark return of 16.40% for the same period. Since inception on November 30, 2006, the Fund has returned -0.10% on an annualized basis versus the benchmark return of 1.66%. We remain confident about the long-term potential for the portfolio holdings. The Fund’s Institutional Share Class annual operating gross expense ratio is 1.33% and its net expense ratio is 1.16%. The Advisor has contractually agreed to waive fees through 10/31/2012. Performance data quoted represents past performance and is no guarantee of future results. Performance for periods greater than one year is annualized. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than original cost. Shares redeemed or exchanged within 14 days of purchase will be charged a 1.00% fee. Performance data quoted does not reflect the redemption or exchange fee. If reflected, total returns would be reduced. For the most recent month end performance, please call 1-800-540-6807. One of our favorite investing aphorisms comes from John Templeton: “Bull markets are born on pessimism, grow on skepticism, mature on optimism and die on euphoria.” A little more than three years ago, investors perceived the risks of a weak economy, low consumer and business confidence, and unknowns that threatened the future as reasons to pull back from equities. Yet the pessimism then created the low prices that have contributed to the strong stock market recovery since March 2009. The emotional state of investors may have improved somewhat with the gains of the last three years, but we see several indications that we have not yet reached the euphoric stage of Templeton’s market progression. The public is not flocking to equities (new money flowing into equity mutual funds is low), and the average price/earnings ratio of the market remains below long-term norms and well below that implied by current interest rates. Some worriers warn that the market is approaching highs reached in 2000 and 2007, but when the S&P 500 Index finally reaches its prior highs, the average stock prices of large U.S. companies will have gone sideways for at least 12 years. Macroeconomic headwinds such as the financial situation in Europe persist, contributing to investors’ caution. In the third calendar quarter of 2011 (the beginning of the 12-month period for this annual report), the market declined as investors were worried about the possibility of a global recession brought about by the fiscal, debt and political challenges in Europe. In the second quarter of 2012, investors once again focused on the issues in Europe. Additional concerns included a slowdown in economic growth in the emerging markets and the impact of the “fiscal cliff” on the U.S. economy. What are the offsets to these potentially powerful economic shocks to the case for U.S. equities? First, equities have continued to trade at valuations on current earnings, suggesting much greater long-term returns from stocks than from bonds. For example, the earnings yield on the S&P 500 stocks of 7.7% is historically quite attractive relative to the 1.67% on 10-year government bonds. Second, the dividend yield on the S&P 500 stocks at 2.2% is also greater than the bond yield. Most corporations have liquid balance sheets and payout ratios that suggest ample coverage for dividends. Third, the U.S. economy has continued to make progress and to resolve the nasty overhang of the bursting of the housing bubble. Fourth, though far from resolved, the outcomes of the European situation and the U.S. fiscal cliff are not certain to be negative. The prospect of crisis may indeed hasten the resolution of these economic threats. To the extent that these are front-page headlines already, the market may have factored them in. We heard an interesting observation recently that the news would never be good again. This really got our attention but was explained by the numbers. With 7 billion people in the world and the normal rate of accidents and natural catastrophes combined with even a small percentage of crazy, misguided or malevolent people, something bad is bound to be reported every day. Adding this actual bad news with the predictions of the doomsayers, there will always be something to worry about. However, there is an alternative to this depressing outlook that should keep us interested in long-term investing: the amazing progress of humankind. Consider the improvements in standards of living, health, longevity, working conditions, scientific knowledge, computers, communications, transportation, and economic and political freedoms over the last 50, 100 or 150 years. These are the important stories that investors need to remember when confronted with periodic doubts about the future. Change can be disruptive and bewildering in the short term, but the long-term trajectory looks positive. The biggest contributors to the Fund’s results during the period were among the Fund’s larger holdings, MasterCard, the credit card transaction processor; TJX Companies Inc., an off-price retailer; The Walt Disney Company, the media and entertainment company; 9 Brown Advisory Flexible Value Fund A Message to Our Shareholders June 30, 2012 Google, the leader in Internet search and advertising; and Lowe’s Cos., the home improvement retailer. MasterCard, which we have commented on at some length in our previous reports, had a favorable resolution to a regulatory issue.TJX Companies, The Walt Disney Company, Google and Lowe’s Cos. all reported good business results during the period.We continue to like the long-term prospects for these companies. The most significant detractors to the Fund’s performance were Southwestern Energy, a natural gas exploration and production company; General Motors, an automobile company; Bank of America, a banking and financial services company; Goldman Sachs,an investment bank; and CarMax, the leading used car retailer. Southwestern Energy’s stock price is negatively impacted by the increased supply of natural gas, and until the outlook is positive for the price of natural gas, the stock will remain depressed. While we believe that General Motors has made progress since emerging from bankruptcy, its share price is affected by short-term concerns. Bank of America and Goldman Sachs reflect the continued unpopularity of financial companies and their near-term business challenges; however, we see some improvements in their businesses. CarMax announced disappointing sales and earnings, but its fundamentals remain intact. We like the market positions of all of these companies and expect that their share prices should recover as investors gain more confidence for increased economic growth. Notable new additions to the portfolio included Apple Inc. and Canadian Pacific Railway Ltd. Apple’s compelling valuation outweighed any concerns about future declines in profitability in our opinion. At roughly 10X 2012 earnings (our original purchase price), the Company was given little credit for its above-average growth prospects and its successful model of integrating software with hardware, which strengthens customer loyalty. We also concluded that the $100 per share cash position was not reflected in the share price and would allow for shareholder-friendly initiatives. Since our purchase, Apple announced its first cash dividend as well as a share repurchase program. We often find opportunity for investment in companies where there is a change in management.We invested in Canadian Pacific on the basis that Hunter Harrison, former CEO of Canadian National Railway (CNI), would be appointed CEO. Mr. Harrison substantially improved the operations at CNI, also held in the Fund, and we expect that in time he will be able to make similar improvements at Canadian Pacific. We eliminated Kohl’s Corp. from the portfolio, as it became apparent that recent operating missteps combined with economic challenges negatively impacted the Company’s results. We chose to exit Oracle Corp. to fund purchases of more attractive investments. We sold successful investments in Scripps Networks Interactive Inc. and Sherwin-Williams Co.because of their premium valuations. We are looking for bargains among long-term attractive businesses; those that we believe should prosper through time and across various economic conditions. Bargains often arise due to short-term investor perceptions, temporary business difficulties or unrecognized changes for the better. We reiterate our belief that equities remain attractively valued, especially relative to bonds that continue to benefit from interest rates that are near historic lows. We appreciate your confidence in our investment management. Sincerely, R. Hutchings Vernon Michael L. Foss Nina K. Yudell Portfolio Managers 10 Brown Advisory Flexible Value Fund A Message to Our Shareholders June 30, 2012 Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Flexible Value Fund may invest in securities of foreign issuers. Investments in such securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in smaller companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer term debt securities. Treasury Bonds are backed by the U.S. Government and stocks are not backed by the U.S. Government. Stocks are generally more volatile than Treasury Bonds. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 11 Brown Advisory Flexible Value Fund Performance Chart and Analysis June 30, 2012 COMPARISON OF CHANGE IN VALUE OF A $10,000 INVESTMENT The following chart reflects the change in value of a hypothetical $10,000 investment, including reinvested dividends and distributions, in the Fund as measured against the broad-based securities market index. The S&P 500 (“Index”) is a market-value weighted index representing the performance of 500 widely held, publicly traded large capitalization stocks. The Index is unmanaged and does not reflect the deduction of fees, such as investment management and fund accounting fees, or taxes associated with a mutual funds. Investors cannot invest directly in an index. Since Average Annual Total Return One Three Five Inception as of 6/30/12 Year Year Year (11/30/06) Advisor Shares1,3 5.73% 16.04% -2.18% -0.40% Institutional Shares2,3 5.98% 16.32% -1.88% -0.10% S&P 500 Index 5.45% 16.40% 0.22% 1.66% Advisor Shares Institutional Shares Gross Expense Ratio4 1.54% 1.33% Net Expense Ratio4 1.36% 1.16% Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month end, please call 800-540-6807. The performance table and graph above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment performance reflects contractual fee waivers in effect through September 30, 2012. Without these waivers, performance would have been lower. 1 Performance information for Advisor Shares, prior to commencement of operations on January 24, 2007, is based on the performance of Institutional Shares, and adjusted for the higher expenses applicable to Advisor Shares. 2 Commenced operations on November 30, 2006. 3 Institutional Shares and Advisor Shares redeemed or exchanged within fourteen days of purchase will be charged a fee of 1.00%, subject to limited exceptions. 4 Per the Fund’s prospectus dated October 31, 2011. 12 Brown Advisory Flexible Value Fund Schedule of Investments June 30, 2012 Shares Security Description Value $ Common Stocks — 96.3% Consumer Discretionary — 16.1% Aaron’s, Inc. CarMax, Inc.* General Motors Co.* Lowe’s Companies, Inc. Time Warner Cable, Inc. TJX Companies, Inc. Walt Disney Co. Consumer Staples — 4.3% Kraft Foods, Inc. PepsiCo, Inc. Energy — 13.2% Kinder Morgan, Inc. Occidental Petroleum Corp. Southwestern Energy Co.* Total S.A. ADR World Fuel Services Corp. Financials — 17.8% American Express Co. Bank of America Corp. Berkshire Hathaway, Inc.* CME Group, Inc. Franklin Resources, Inc. Goldman Sachs Group, Inc. RenaissanceRe Holdings Ltd. T. Rowe Price Group, Inc. Wells Fargo Co. Health Care — 8.9% Express Scripts, Inc.* Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Wellpoint, Inc. Industrials — 10.7% Canadian National Railway Co. Canadian Pacific Railway Ltd. Owens Corning* PACCAR, Inc. United Technologies Corp. Information Technology — 22.7% Accenture PLC Apple, Inc.* Google, Inc.* International Business Machines Corp. Mastercard, Inc. Microsoft Corp. QUALCOMM, Inc. Visa, Inc. Telecommunication Services — 2.6% Crown Castle International Corp.* Millicom International Cellular SA Total Common Stocks (Cost $30,744,437) Warrants — 0.5% Kinder Morgan, Inc.* Wells Fargo Co.* Total Warrants (Cost $183,032) Short-Term Investments — 2.4% Money Market Funds — 2.4% Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $919,759) Total Investments — 99.2% (Cost $31,847,228) Other Assets in Excess of Liabilities — 0.8% NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Information Technology % Financials % Consumer Discretionary % Energy % Industrials % Health Care % Consumer Staples % Telecommunication Services % Money Market Funds % Warrants % Other Assets and Liabilities % % ADRAmerican Depositary Receipt *Non-Income Producing #Annualized seven-day yield as of June 30, 2012. The accompanying notes are an integral part of these financial statements. 13 Brown Advisory Small-Cap Growth Fund A Message to Our Shareholders June 30, 2012 Dear Shareholder: During the 12-month period ended June 30, 2012, the Brown Advisory Small-Cap Growth Fund Institutional Shares (the “Fund”) decreased 3.12% in value. During the same period, the Russell 2000 Growth Index (the “Index”), the Fund’s benchmark, returned -2.71%. The strategy remains focused on seeking to achieve better than market returns, while taking on less portfolio risk over the long-term. We employ a bottom-up, fundamental process to construct a diversified portfolio of positively skewed risk/reward opportunities. Our multiyear investment horizon in an increasingly short-term world is likely to lead to meaningful divergences from the underlying asset class from time to time.However, it is this willingness to accept lower short-run correlation with the benchmark that we hope will enable the portfolio to achieve its goal of substantial outperformance through a market cycle. Unfortunately, we may be living in a protractedly slow-growth world. Smaller capitalization growth companies have the potential to be attractive assets in this environment. The businesses tend not to be impacted by the law of large numbers and can operate in relatively sizeable or fast-growing markets, enabling the potential for increases in revenues and earnings even with a challenging economic backdrop. Furthermore, history suggests that in times when growth is scarce, these companies may command an even greater valuation premium than during more normal times. These attributes have made small-cap equities reasonable hedges against rising inflation expectations.Lastly, in a “macro” dominated market, it likely may pay more than ever to focus on the micro to add lasting value to a portfolio, and small-caps have continued to provide the greatest inefficiencies to exploit. For the 12 months ended June 30, 2012, stock prices were generally governed by their offensive (“pro-cyclical”) or defensive (“counter-cyclical”) characteristics. For the Index, consumer staples and health care generated strong positive returns, appreciating approximately 8.6% and nearly 13%, respectively. Our lack of exposure to consumer staples and the lesser performance of our health care holdings drove the majority of the negative sector attribution during the trailing 12 months. On the other hand, the portfolio’s underweight to energy and materials, which declined almost 26% and 18%, respectively, coupled with decent stock selection more than offset the negative contribution from the aforementioned sectors. From an individual stock perspective, the top five contributors to performance during the 12 months were Catamaran, SuccessFactors, Concur Technologies, DemandTec and CoStar Group.Catamaran, a leading pharmacy benefit management company, rose over 68% by leveraging its technology infrastructure to win numerous new clients and bolster its track record of meeting or exceeding the consensus analysts’ estimates. SuccessFactors, the leading provider of human capital management software, utilized its software-as-a-service delivery model to post 30% to40% revenue growth. The stock appreciated nearly 42% on the announcement that SAP would acquire the business. Concur Technologies provides travel and entertainment expense management software. Its dominant leadership position, selective acquisitions and increasingly global reach enabled revenue growth to accelerate, confounding skeptics and leading to a roughly 75% increase in the share price. DemandTec, a leading provider of price optimization software, was acquired by IBM, causing a 45% jump in the stock during the period. Finally, CoStar Group, a database provider to the commercial real estate industry, acquired its primary competitor and saw enhanced revenue growth from a mild pick-up in its end markets. The stock increased nearly 46% and was a substantial contributor to performance despite being relatively new to the portfolio. The greatest detractors during the period occurred primarily due to company-specific rather than common macroeconomic issues. Covance, a leading contract research organization for the biotech and pharmaceutical industry, declined approximately 19% due to continued weakness in its early-development business segment. Although not an unusually large percentage decline, its substantial weight in the health care sector as a “picks and shovels” provider to the biopharma space, an area where we are relatively underexposed, hurt results. Pegasystems, the leading provider of business process management software, continued to post lumpy financial results and fell nearly 29%. We continue to buy the stock on weakness given our constructive view on its long-term outlook. Carbo Ceramics, a provider of ceramic proppant to the oil and gas industries, witnessed a decline in demand due to the dramatic fall in natural gas prices, sending the stock lower. Gardner Denver, a diversified industrial company, suffered a similar fate as natural gas prices and European exposure weighed on the shares. Lastly, United Therapeutics witnessed the prospect of heightened competition in the pulmonary arterial hypertension drug market, causing the stock to move approximately 26% lower. In sum, the portfolio’s sector attribution and individual name contributions netted out to a result that closely approximates the Index howeverit fell short of our expectations. Rest assured that we have thoroughly reviewed every decision made over the trailing 12 months, hoping to learn from the mistakes and further enhance gains from any future successes. With a world dominated by macro headlines and stock prices whipsawed accordingly, it certainly is more challenging to remain focused on the micro fundamentals of 14 Brown Advisory Small-Cap Growth Fund A Message to Our Shareholders June 30, 2012 each holding, as they appear to matter little in the short-term. However, it is our firm belief, backed up by reams of historical data, that fundamentals and earnings should remain the primary driver of returns over the long-term. We look forward to updating you on the fundamental progress of our businesses in the future and we thank you for your support. Sincerely, Christopher A. Berrier Timothy W. Hathaway Portfolio Managers Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Investments in smaller companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. These risks are greater for investments in emerging markets. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Diversification does not assure a profit nor protect against loss in a declining market. Definitions for terms and indices are provided in the Glossary of Terms. 15 Brown Advisory Small-Cap Growth Fund Performance Chart and Analysis June 30, 2012 COMPARISON OF CHANGE IN VALUE OF A $10,000 INVESTMENT The following chart reflects the change in value of a hypothetical $10,000 investment, including reinvested dividends and distributions, in the Fund compared with the broad-based securities market index. The Russell 2000® Growth Index (“Index”) measures the performance of the small-cap growth segment of the U.S. equity universe. It includes those Russell 2000® companies with higher price-to-value ratios and higher forecasted growth values. The Index is unmanaged and does not reflect the deduction of fees, such as investment management and fund accounting fees, or taxes associated with a mutual fund. Investors cannot invest directly in an index. Average Annual Total Return One Three Five Ten as of 6/30/12 Year Year Year Year Advisor Shares1,3 -3.41% 18.01% 3.03% 7.80% Institutional Shares3 -3.12% 18.47% 3.50% 8.21% Russell 2000® Growth Index -2.71% 18.09% 1.99% 7.39% Since Average Annual Total Return One Three Five Inception as of 6/30/12 Year Year Year (9/20/02) D Shares2 -3.08% 18.47% 3.37% 10.83% Russell 2000® Growth Index -2.71% 18.09% 1.99% 10.16% Advisor Shares D Shares Institutional Shares Gross Expense Ratio4 1.45% 1.14% 1.19% Net Expense Ratio4 1.45% 1.14% 1.19% Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month end, please call 800-540-6807. The performance table and graph above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment performance reflects contractual fee waivers in effect through September 30, 2012. Without these waivers, performance would have been lower. 1 Performance information for Advisor Shares, prior to commencement of operations on April 25, 2006, is based on the performance of Institutional Shares, and adjusted for the higher expenses applicable to Advisor Shares. 2 Commenced operations on September 20, 2002. Effective April 25, 2006, the Fund ceased the public offering of D Shares. 3 Institutional Shares and Advisor Shares redeemed or exchanged within fourteen days of purchase will be charged a fee of 1.00%, subject to limited exceptions. 4 Per the Fund’s prospectus dated October 31, 2011. 16 Brown Advisory Small-Cap Growth Fund Schedule of Investments June 30, 2012 Shares Security Description Value $ Common Stocks — 97.4% Consumer Discretionary — 17.7% Ann, Inc.* Ascent Media Corp.* Harman International Industries, Inc. HomeAway, Inc.* K12, Inc.* Knology, Inc.* Monro Muffler Brake, Inc. Pandora Media, Inc.* Shuffle Master, Inc.* Sodastream International Ltd.* Vitamin Shoppe, Inc.* Consumer Staples — 0.9% PriceSmart, Inc. Energy — 4.3% Carbo Ceramics, Inc. World Fuel Services Corp. Health Care — 23.4% Amerigroup Corp.* Covance, Inc.* Gen-Probe, Inc.* Henry Schein, Inc.* HMS Holdings Corp.* IDEXX Laboratories, Inc.* Incyte Corp.* Masimo Corp.* PSS World Medical, Inc.* SXC Health Solutions Corp.* Volcano Corporation* Industrials — 23.5% Acuity Brands, Inc. CoStar Group, Inc.* Gardner Denver, Inc. Hexcel Corp.* IDEX Corp. Interline Brands, Inc.* Knight Transportation, Inc. MSC Industrial Direct Co., Inc. Quanex Building Products Corp. Roadrunner Transportation Services Holdings, Inc.* United Rentals, Inc.* UTi Worldwide, Inc. Valmont Industries, Inc. Waste Connections, Inc. Information Technology — 26.0% Acme Packet, Inc.* Applied Micro Circuits Corp.* Broadsoft, Inc.* Cavium, Inc.* CommVault Systems, Inc.* Concur Technologies, Inc.* ExactTarget, Inc.* EXFO, Inc.*† Genpact Limited* Global Payments, Inc. Informatica Corp.* Interactive Intelligence Group, Inc.* MAXIMUS, Inc. Mercury Computer Systems, Inc.* Microsemi Corp.* Pegasystems, Inc. Sapient Corp. Ultimate Software Group, Inc.* Volterra Semiconductor Corp.* Materials — 1.6% Rockwood Holdings, Inc.* Total Common Stocks (Cost $178,140,078) Private Placements — 0.7% Greenspring Global Partners IV-B, L.P.*^† Total Private Placements (Cost $1,238,888) Short-Term Investments — 1.7% Money Market Funds — 1.7% Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $3,964,357) Total Investments — 99.8% (Cost $183,343,323) Other Assets in Excess of Liabilities — 0.2% NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Information Technology % Industrials % Health Care % Consumer Discretionary % Energy % Money Market Funds % Materials % Consumer Staples % Private Placements % Other Assets and Liabilities % % * Non-Income Producing # Annualized seven-day yield as of June 30, 2012. ^ Security is exempt from registration under Rule 144A of the Securities Act of 1933. Security is fair valued under the supervision of the Board of Trustees and was acquired from February 2008 to June 2012 as part of a $2,000,000 capital commitment. At June 30, 2012, $1,300,000 of the capital commitment has been fulfilled by the Fund. † All or a portion of this security is considered illiquid. At June 30, 2012, the total market value of securities considered illiquid was $2,304,808 or 1.0% of net assets. The accompanying notes are an integral part of these financial statements. 17 Brown Advisory Small-Cap Fundamental Value Fund A Message to Our Shareholders June 30, 2012 Dear Shareholder: During the 12-month period ended June 30, 2012, the Small-Cap Fundamental Value Fund (the “Fund”) decreased 1.90%. During the same period, the Russell 2000 Value Index, the Fund’s benchmark, decreased 1.44%. The Fund’s investments process focuses on companies that can generate significant levels of sustainable free cash flow. While the broader equity markets have been volatile over the past year, we believe that the stability provided by this consistent level of free cash flow enabled us to deliver attractive risk-adjusted returns to our investors. Over the past 12 months, the relative outperformance resulted from a combination of strong absolute performance of the Fund’s investments in the information technology and consumer staples sectors, as well as strong relative performance in the Fund’s energy investments. The energy sector was the worst-performing sector for the benchmark over the past 12 months (down approximately 24%). During the same period, the Fund’s investments were actually up 3%. So, despite being overweight the sector (10% vs. 4%), the energy sector was the strongest contributor to performance. Similar to energy, the Fund is overweight information technology investments (19% vs. 11%), but the Fund’s investments performed significantly better than the benchmark (-2% vs. -13%). Several of the Fund’s information technology investments appreciated over 30% during the period. The Fund benefited from merger and acquisitions (M&A) activity during the past year. Tower Bancorp. and Immucor were both acquired in transactions announced during the past 12 months. Tower Bancorp. was acquired by another regional bank, while Immucor was acquired by a private equity firm in a leveraged buyout. During the first quarter of 2012, it was rumored that Knology, a regional cable company, had put itself up for sale. In April, the Company announced that it would be sold to WideOpenWest, another regional cable company backed by a private equity firm. Besides Knology, other strong contributors to performance included Maximus Inc. and Air Methods Corp. Maximus provides outsourcing to state and local governments for benefits programs, while Air Methods operates a fleet of over 400 Medevac helicopters for hospitals and communities across the country. Both companies have had attractive, stable revenue streams that generated significant levels of free cash flow. While not part of our initial investment thesis, both also should benefit from the confirmation of the Affordable Care Act. In Maximus’ case, it should benefit from the expansion of Medicaid at the state level. Approximately 14% of Air Methods’ passengers do not have insurance and are otherwise unable to pay; the Affordable Care Act provides for reimbursement for these otherwise uninsured patients. Casey’s General Stores was subject to several take-over attempts over two years ago. We agreed with the board’s decision not to sell at what we viewed was an unattractive valuation. Since then, we have been rewarded, as Casey’s share price has appreciated to a level that more reflects its attractive franchise as the dominant convenience store operator in the rural Midwest. Total Systems Services also was a strong contributor. Total Systems has historically provided core processing systems to credit card issuers but has recently built a significant presence in merchant acquiring. Several names among the materials and industrial sectors were our largest detractors for the year. In several of these instances, these were among some of our strongest contributors in the prior period. In some cases, the negative performance was due to individual company issues, while in others it is more reflective of broader cyclical sentiment. The three largest detractors in these sectors were Kraton Performance Polymers, Gardner Denver Inc. and Trimas Corp. Kraton’s performance was impacted by significant increases in its input costs, while Gardner Denver was negatively impacted by declining order demand from the natural gas exploration sector. Echostar was the second-largest detractor for the period. In July 2012, Echostar is scheduled to launch Echostar XVII, a satellite dedicated to expanding the Company’s presence in satellite broadband. Echostar continues to be one of the Fund’s largest holdings. We did exit our long-time (and profitable) position in American Greetings. We felt that the American Greetings’ card business generated substantial free cash flow. Furthermore, we believed that management had done an excellent job on capital allocation (including the repurchase of nearly 50% of the outstanding shares, repayment of debt, and several well-executed divestitures). However, we strongly disagreed with the company’s decision to embark on the construction of a corporate headquarters campus in Cleveland, Ohio. The high end of the estimated cost of the project was approximately $200 million, which we thought was inappropriate for a company whose market capitalization was only $550 million at the time. During the period, we added 16 investments and sold 15. While we do not have a formal “one in/one out” rule, each new investment must be compelling and stand up both on its own merits and against the existing portfolio. Six of the new holdings were in the financials sector. The Fund has been underweight financials relative to our benchmark. As the financial system has gradually healed 18 Brown Advisory Small-Cap Fundamental Value Fund A Message to Our Shareholders June 30, 2012 itself, we have gradually been finding attractive investment opportunities. We have added three investments in each of consumer discretionary, information technology and telecommunications, and industrials, as well as one in health care. New investments must meet three criteria. They must be able to generate a sustainable and attractive level of free cash flow, management must have a disciplined capital allocation framework, and we must feel that we are buying them at an attractive valuation. The sales were across all of the sectors. In general, over half of the sales were in instances in which the company’s share price had exceeded our target, and the current valuation was a headwind to future performance. As mentioned above, two of the sales were due to M&A activity. The remainder were due to issues with our investment thesis—either a concern about the level or sustainability of the free cash flow or a disagreement about capital allocation plans. Since inception, the Fund has been consistent in its investment approach. We believe that companies that can generate substantial levels of sustainable free cash flow should be able to weather challenging economic periods and should enable us to generate attractive risk-adjusted returns for our investors. Sincerely, J. David Schuster Portfolio Manager Past performance is not a guarantee of future results. Investments in smaller companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. The risks of investments in derivatives, including options, futures contracts and options on futures contracts include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the derivative transactions may not be liquid. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 19 Brown Advisory Small-Cap Fundamental Value Fund Performance Chart and Analysis June 30, 2012 COMPARISON OF CHANGE IN VALUE OF A $10,000 INVESTMENT The following chart reflects the change in value of a hypothetical $10,000 investment, including reinvested dividends and distributions, in the Fund as measured against a broad-based securities market index. The Russell 2000® Value Index (“Index”) measures the performance of small-cap value segment of the U.S. equity universe. It includes those Russell 2000® companies with lower price-to-book ratios and lower forecasted growth values. The Index is unmanaged and does not reflect the deduction of fees, such as investment management and fund accounting fees, or taxes associated with a mutual funds. Investors cannot invest directly in an index. Since Average Annual Total Return One Three Inception as of 6/30/12 Year Year (12/31/08) Advisor Shares1,2 -2.10% 18.25% 17.45% Institutional Shares2 -1.90% 18.48% 17.69% Russell 2000® Value Index -1.44% 17.43% 13.05% Advisor Shares Institutional Shares Gross Expense Ratio3 1.70% 1.50% Net Expense Ratio3 1.70% 1.50% Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month end, please call 800-540-6807. The performance table and graph above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment performance reflects voluntary fee waivers in effect through September 30, 2012. Without these waivers, performance would have been lower. 1 Performance information for Advisor Shares, prior to commencement on July 28, 2011, is based on the performance of Institutional Shares, and adjusted for the higher expenses applicable to Advisor Shares. 2 Institutional Shares and Advisor Shares redeemed or exchanged within fourteen days of purchase will be charged a fee of 1.00%, subject to limited exceptions. 3 Per the Fund’s prospectus dated October 31, 2011. 20 Brown Advisory Small-Cap Fundamental Value Fund Schedule of Investments June 30, 2012 Shares Security Description Value $ Common Stocks — 94.9% Consumer Discretionary — 17.0% Ann, Inc.* Ascent Media Corp.* Cato Corp. Core Mark Holding Co., Inc. GameStop Corp. Knology, Inc.* Liberty Media Corp.* Maidenform Brands, Inc.* Wet Seal, Inc.* Consumer Staples — 2.2% Casey’s General Stores, Inc. Energy — 7.1% Gulf Island Fabrication, Inc. RigNet, Inc.*† World Fuel Services Corp. Financials — 23.5% American Equity Investment Life Holding Co. CapitalSource, Inc. Capitol Federal Financial, Inc. CYS Investments, Inc. GFI Group, Inc. Kemper Corp. Maiden Holdings Ltd. MFA Financial, Inc. OceanFirst Financial Corp. Oritani Financial Corp. Pacific Premier Bancorp, Inc.*† PHH Corp.* Renasant Corp. Health Care — 6.1% Air Methods Corp.* Amerigroup Corp.* PSS World Medical, Inc.* Industrials — 12.0% Actuant Corp. Brady Corp. Digitalglobe, Inc.* Fly Leasing Ltd.† Gardner Denver, Inc. Thermon Group Holdings, Inc.* TriMas Corp.* Information Technology — 21.0% Broadridge Financial Solutions, Inc. Corelogic, Inc.* DST Systems, Inc.* Echostar Corp.* MAXIMUS, Inc. Measurement Specialties, Inc.* Total System Services, Inc. Vishay Precision Group, Inc.* Materials — 3.4% KMG Chemicals, Inc.† Kraton Performance Polymers, Inc.* LSB Industries, Inc.* Telecommunication Services — 2.6% Boingo Wireless, Inc.* Orbcomm, Inc.* Total Common Stocks (Cost $165,274,654) Real Estate Investment Trusts — 2.8% Agree Realty Corp. Starwood Property Trust, Inc. Total Real Estate Investment Trusts (Cost $5,119,567) Short-Term Investments — 1.0% Money Market Funds — 1.0% Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $1,930,035) Total Investments — 98.7% (Cost $172,324,256) Other Assets in Excess of Liabilities — 1.3% NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Financials % Information Technology % Consumer Discretionary % Industrials % Energy % Health Care % Materials % Real Estate Investment Trusts % Telecommunication Services % Consumer Staples % Money Market Funds % Other Assets and Liabilities % % * Non-Income Producing # Annualized seven-day yield as of June 30, 2012. † A portion of this security is considered illiquid. At June 30, 2012, the total market value of securities considered illiquid was $6,786,096 or 3.5% of net assets. The accompanying notes are an integral part of these financial statements. 21 Brown Advisory Opportunity Fund A Message to Our Shareholders June 30, 2012 Dear Shareholder: During the 12-month period ended June 30, 2012, the Brown Advisory Opportunity Fund Institutional Shares (the “Fund”) remained nearly flat, eking out a modest 0.20% increase in value. Over the same timeframe, the Russell 3000 Index (the “Index”), the Fund’s benchmark, rose 3.84%. Throughout the 12 months ended June 30, 2012, equity markets followed a pattern that has become too familiar over the past few years. Prices rose again and again as optimism of an orderly resolution to the European financial crisis sparked buying. As that optimism repeatedly faded, though, talk of global recession has led to sharp declines in equity prices, not just in the domestic market, but globally. For example, the Fund’s benchmark, the Russell 3000 Index, fell approximately 15% in the fall of last year, then rose 30% through April of this year before falling 10% to end the period with a modest gain. Additionally, as the global outlook weakened on the margin, selling was targeted at some of the more economically sensitive sectors like technology and industrials while investors sought the relative defensive nature of health care, staples and utility names. While concerns of global contagion remind us of 2008, we thankfully have not seen the sort of irrational, indiscriminate selling that gripped the market at that time. The portfolio’s recent returns reflect the defensive shift in investor sentiment. Our smaller capitalization, more economically sensitive names like Gardner Denver and Southwestern Energy have underperformed, while larger capitalization, more stable-growth names like Apple and MasterCard have helped significantly over the past year. Garner Denver and Southwestern are both tied to energy exploration and the cyclical nature of natural gas, which currently sits at multiyear lows. Gardner Denver’s pressure pumps are used in the fracture of rock formations during natural gas production, which had been a very strong end market. But as wells continue the shift from gas production to oil production, demand for GDI’s pumps is expected to dramatically decline. Going forward, GDI should be able to achieve considerable earnings growth as the company’s restructuring efforts bear fruit in the form of margin growth, and the company’s earnings multiple should at least return to industry average. Southwestern Energy, a high-quality gas producer with considerable acreage in the Fayetteville shale, has been negatively impacted as the sharp decline in natural gas pricing has led to a reduction in the company’s margins and earnings despite much lower acreage costs relative to peers. The company has earned high marks over time for capital allocation acumen and balance sheet management, which we expect to continue. Apple has consistently grown earnings over time as the company’s new product pipeline coupled with its vast application offerings has made it the leader in personal technology. Despite market-leading returns, Apple’s earnings multiple continues to hover near that of the market, supported by the company’s growth. MasterCard has provided a relatively stable environment for investors along with very large-capitalization companies. Additionally, a very positive outcome on credit card interchange rules has removed a particularly large overhang from the stock, leading to considerable share price gains. There have been several changes over the past year, as we have added a net of eleven new positions. First, we have sought to expand the number of names held in the Fund, which allows the analysts a bit more flexibility within their respective sectors. More importantly, though, we have eliminated a handful of names that have performed as anticipated but whose valuations have led to less than attractive reward-to-risk ratios.This was the case with the sale of our holdings in Ann Taylor and Darden Restaurants in the consumer space, Diamond Offshore in energy and Accenture in technology, for example. Proceeds were used to fund purchases of names like Tiffany, Monro Muffler, Core Labs, Schlumberger, NetApp and Microsemi. Lastly, we have eliminated a handful of names for violation of our original investment thesis and replaced those with companies in which we have greater levels of conviction. Examples here include our swap of Urban Outfitters, which has struggled to produce sales growth in its namesake stores as well as in new concepts, in favor of shares of watchmaker Fossil, which we think has a considerable runway in new markets as well as participation through licensing deals with other watch retailers. Another example is our sale of the drug retailer Walgreen, which has been impacted by a slowdown in higher margin, front-of-the-house sales as well as a decline in new store profitability. We replaced Walgreen with spirits distributor Diageo PLC, which owns globally recognized brands Smirnoff, Guinness. Johnnie Walker and others, and has benefited from alcohol premiumization trends in many emerging economies. 22 Brown Advisory Opportunity Fund A Message to Our Shareholders June 30, 2012 By identifying superior businesses in attractive industries regardless of market capitalization limitations or investment style, we hope to provide attractive returns over the long term. Despite the Fund’s underperformance over the past year, we are confident that over a full cycle, we should be able to produce attractive returns by employing a broad-based, fundamentally driven research process to build a well-diversified portfolio. Sincerely, Darryl Oliver Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in small and medium capitalization companies which carry greater risk than is associated with larger companies for various reasons, such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. These risks are greater for investments in emerging markets. Diversification does not assure a profit or protect against loss in a declining market. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 23 Brown Advisory Opportunity Fund Performance Chart and Analysis June 30, 2012 COMPARISON OF CHANGE IN VALUE OF A $10,000 INVESTMENT The following chart reflects the change in value of a hypothetical $10,000 investment, including reinvested dividends and distributions, in the Fund as measured against the broad-based securities market index. The Russell 3000® Index (“Index”) measures the performance of the 3,000 largest U.S. companies representing approximately 98% of the investable U.S. equity market.The Index is unmanaged and does not reflect the deduction of fees, such as investment management and fund accounting fees, or taxes associated with a mutual fund. Investors cannot invest directly in an index. Average Annual Total Return One Three Five Ten as of 6/30/12 Year Year Year Year Institutional Shares1,2 0.20% 16.95% -0.36% 5.71% Russell 3000® Index 3.84% 16.73% 0.39% 5.81% Institutional Shares Gross Expense Ratio3 1.79% Net Expense Ratio3 1.51% Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month end, please call 800-540-6807. The performance table and graph above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment performance reflects contractual fee waivers in effect through September 30, 2012. Without these waivers, performance would have been lower. 1 Prior to December 30, 2005, the Fund operated as the sole series of The Nevis Fund, Inc., an open-end mutual fund (the “Predecessor Fund”). The Predecessor Fund maintained the same investment objective and substantially similar investment policies to that of the Fund. The performance of the Fund’s Institutional Shares prior to December 30, 2005 is that of the Predecessor Fund. 2 Institutional Shares redeemed or exchanged within fourteen days of purchase will be charged a fee of 1.00%, subject to limited exceptions. 3 Per the Fund’s prospectus dated October 31, 2011. 24 Brown Advisory Opportunity Fund Schedule of Investments June 30, 2012 Shares Security Description Value $ Common Stocks — 96.6% Consumer Discretionary — 16.3% Coach, Inc. Fossil, Inc.* Guess?, Inc. HomeAway, Inc.* Lowe’s Companies, Inc. Monro Muffler Brake, Inc. Pandora Media, Inc.* Shuffle Master, Inc.* Starbucks Corp. Tiffany & Co. Consumer Staples — 5.9% Diageo PLC Estee Lauder Companies, Inc. Mead Johnson Nutrition Co. PriceSmart, Inc. Energy — 13.4% Canadian Natural Resources, Ltd. Carbo Ceramics, Inc. Core Laboratories NV FMC Technologies, Inc.* National Oilwell Varco, Inc. Occidental Petroleum Corp. Schlumberger, Ltd. Southwestern Energy Co.* World Fuel Services Corp. Financials — 7.1% ACE Limited M&T Bank Corp. Metlife, Inc. RenaissanceRe Holdings Ltd. Wells Fargo Co. Health Care — 10.1% athenahealth, Inc.* Covance, Inc.* DaVita, Inc.* Express Scripts, Inc.* Masimo Corp.* Industrials — 12.4% Danaher Corp. Eaton Corp. Fluor Corp. Gardner Denver, Inc. Knight Transportation, Inc. Sensata Technologies Holding NV* Stericycle, Inc.* United Rentals, Inc.* Information Technology — 28.3% Apple, Inc.* Applied Micro Circuits Corp.* Citrix Systems, Inc.* Cognizant Technology Solutions Corp.* Corelogic, Inc.* Mastercard, Inc. Microsemi Corp.* National Instruments Corp. NetApp, Inc.* Pegasystems, Inc. QUALCOMM, Inc. Salesforce.com, Inc.* Sapient Corp. Visa, Inc. Volterra Semiconductor Corp.* Materials — 3.1% Freeport-McMoRan Copper & Gold, Inc. Rockwood Holdings, Inc.* Total Common Stocks (Cost $7,540,721) Short-Term Investments — 3.5% Money Market Funds — 3.5% Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $296,886) Total Investments — 100.1% (Cost $7,837,607) Liabilities in Excess of Other Assets — (0.1)% ) NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Information Technology % Consumer Discretionary % Energy % Industrials % Health Care % Financials % Consumer Staples % Money Market Funds % Materials % Other Assets and Liabilities )% % * Non-Income Producing # Annualized seven-day yield as of June 30, 2012. The accompanying notes are an integral part of these financial statements. 25 Brown Advisory Maryland Bond Fund A Message to Our Shareholders June 30, 2012 Dear Shareholder: For the 12-month period ended June 30, 2012, the Brown Advisory Maryland Bond Fund (the “Fund”) returned 4.69%, versus the Fund’s primary benchmark, the Barclays Capital 1-10 Year Municipal Bond Index, which returned 6.14%. The high-quality, single-state bias of the Fund contributed to returns that were less than the benchmark. U.S. economic indicators slowed materially in the second quarter of 2012 and, along with renewed pressure in Spanish and Italian government bonds, made for a highly volatile quarter in the fixed income market. Interest rates at these levels present legitimate challenges for effectively managing a bond portfolio. We believe the primary driver of rates is Fed policy, i.e., the longer the Fed pledges to keep short-term rates low, the longer there will be downward pressure on longer-term bonds. Without a major acceleration in economic growth, we do not believe the Fed will be in a position to raise short-term rates for at least two years. Therefore, while the current level of interest rates seems low, the likelihood is that rates will remain broadly unchanged for some time to come and could very well fall from here in the near term. At the same time, we know that in the long run, interest rates are much more likely to rise than fall. When interest rates begin to rise, all fixed income instruments will be impacted, but not in exactly the same way. We are looking for bonds with some sort of upside potential that can help offset the downside of rising rates. In municipals, a good example is health care credits, where we believe that the unusually large yield differential between these and top-quality bonds is partially a function of economic uncertainty. When rates begin to rise, it is likely that the economy will also be also improving, which should take some of the uncertainty premium in these yields out of the market. This should help offset any losses from rising rates. We see this as an attractive upside/downside balance even in today’s interest rate environment. In the Fund, we continue to evaluate our holdings of local, general obligation municipal issues given the ongoing budgetary pressures facing these entities. We are looking for opportunities to reduce exposure to this sector and add to the revenue sector, particularly with health care credits. Throughout the year, we have positioned the Fund’s duration in the neutral to short range versus the designated benchmark. We reduced exposure to the long portion of the yield curve while increasing exposure to short and intermediate maturities. The Fund continues to seek to provide a high level of current income consistent with preservation of principal within an intermediate-term maturity structure. Sincerely, Monica M. Hausner Paul D. Corbin Portfolio Managers Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Fund is non-diversified which means it may invest a large percentage of its assets in the securities of fewer issuers. Concentration in a limited number of issuers exposes the Fund to greater market risk than if its assets were diversified among a greater number of issuers. The Fund is also subject to interest rate risk which is the risk that debt securities in the Fund’s portfolio will decline in value because of an increase in market interest rates. Income from tax-exempt funds may be subject to state and local taxes and a portion of income may be subject to the federal alternative minimum tax for certain investors. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 26 Brown Advisory Maryland Bond Fund Performance Chart and Analysis June 30, 2012 COMPARISON OF CHANGE IN VALUE OF A $10,000 INVESTMENT The following chart reflects the change in value of a hypothetical $10,000 investment, including reinvested dividends and distributions, in the Fund as measured against the broad-based municipal bond index. The Barclays Capital (formerly Lehman Brothers) 1-10 Year Blended Municipal Bond Index (“Index”) is a market index of high quality, domestic fixed income securities with maturities of less than 10 years. The Index is unmanaged and does not reflect the deduction of fees, such as investment management and fund accounting fees, or taxes associated with a mutual fund. Investors cannot invest directly in an index. Average Annual Total Return One Three Five Ten as of 6/30/12 Year Year Year Year Institutional Shares1 4.69% 4.17% 4.40% 3.57% Barclays Capital 1-10 Year Blended Municipal Bond Index 6.14% 5.48% 5.62% 4.54% Institutional Shares Gross Expense Ratio2 0.52% Net Expense Ratio2 0.52% Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month end, please call 800-540-6807. The performance table and graph above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment performance reflects contractual fee waivers in effect through September 30, 2012. Without these waivers, performance would have been lower. 1 Institutional Shares redeemed or exchanged within fourteen days of purchase will be charged a fee of 1.00%, subject to limited exceptions. 2 Per the Fund’s prospectus dated October 31, 2011. 27 Brown Advisory Maryland Bond Fund Schedule of Investments June 30, 2012 Par Value Security Description Rate Maturity Value $ Municipal Bonds — 93.8% General Obligation Bonds — 50.6% Annapolis Maryland Public Improvement, Callable 6/1/2019 @ 100^ % 06/01/2024 Anne Arundel County Maryland Consolidated General Improvements % 04/01/2013 Anne Arundel County Maryland Consolidated General Improvements % 03/01/2015 Anne Arundel County Maryland Consolidated General Improvements % 04/01/2015 Anne Arundel County Maryland Consolidated General Improvements, Callable 3/1/2017 @ 100^ % 03/01/2018 Anne Arundel County Maryland Consolidated General Improvements % 04/01/2018 Anne Arundel County Maryland Consolidated General Improvements, Callable 4/1/2021 @ 100^ % 04/01/2022 Anne Arundel County Maryland Consolidated Water & Sewer, Callable 3/1/2015 @ 100^ % 03/01/2017 Anne Arundel County Maryland Consolidated Water & Sewer, Callable 4/1/2019 @ 100^ % 04/01/2021 Baltimore County Maryland Consolidated Public Improvement % 08/01/2012 Baltimore County Maryland Consolidated Public Improvement % 08/01/2013 Baltimore County Maryland Consolidated Public Improvement, Callable 9/1/2012 @ 100^ % 09/01/2013 Baltimore County Maryland Consolidated Public Improvement % 09/01/2015 Baltimore County Maryland Consolidated Public Improvement AGM Insured Series A % 10/15/2015 Baltimore County Maryland Metropolitan District 71st Issue, Callable 2/1/2018 @ 100^ % 02/01/2020 Baltimore County Maryland Pension Funding % 08/01/2013 Baltimore County Maryland Refunding Metropolitan District, Callable 9/01/2012 @ 100^ % 09/01/2013 Baltimore County Maryland Refunding Metropolitan District % 08/01/2020 Baltimore Maryland Consolidated Public Improvement % 10/15/2012 Baltimore Maryland Consolidated Public Improvement % 10/15/2015 Baltimore Maryland Consolidated Public Improvement NATL-RE Insured Series A % 10/15/2014 Calvert County Maryland Consolidated Public Improvement % 04/01/2014 Calvert County Maryland Refunding % 07/15/2016 Calvert County Maryland Refunding % 07/15/2017 Caroline County Maryland Public Improvement, Callable 11/1/2016 @ nsured^ % 11/01/2020 Carroll County Maryland Consolidated Public Improvement % 11/01/2013 Carroll County Maryland Consolidated Public Improvement, Callable 11/1/2018 @ 100 % 11/01/2023 Carroll County Maryland County Commissioners Consolidated Public Improvement % 10/01/2014 Carroll County Maryland County Commissioners Consolidated Public Improvement % 11/01/2015 Carroll County Maryland County Commissioners Consolidated Public Improvement % 12/01/2015 Cecil County Maryland Refunding and Consolidated Public Improvement % 08/01/2013 Charles County Maryland County Commissioners Consolidated Public Improvement Series A % 02/01/2013 Charles County Maryland County Commissioners Consolidated Public Improvement % 03/01/2014 Charles County Maryland County Commissioners Consolidated Public Improvement Series A % 02/01/2015 Charles County Maryland County Commissioners Consolidated Public Improvement, Callable 3/1/2015 @ 100^ % 03/01/2016 Charles County Maryland County Commissioners Consolidated Public Improvement, Callable 3/1/2015 @ 100^ % 03/01/2016 Charles County Maryland County Commissioners Consolidated Public Improvement % 11/01/2018 Charles County Maryland County Commissioners Consolidated Public Improvement, Callable 3/1/2017 @ 100 NATL-RE Insured^ % 03/01/2020 Cumberland Maryland Public Improvement Assured Guaranty Insured % 09/01/2018 Easton Maryland Public Facilities Assured Guaranty Insured % 12/01/2012 Frederick County Maryland Consolidated Public Improvement Series A % 02/01/2016 Frederick County Maryland Public Facilities % 08/01/2014 Frederick County Maryland Public Facilities, Callable 8/1/2015 @ 100^ % 08/01/2016 Frederick County Maryland Public Facilities, Callable 12/1/2015 @ 100 % 12/01/2017 Frederick County Maryland Public Facilities, Callable 6/1/2017 @ 100^ % 06/01/2018 Frederick County Maryland Public Facilities % 11/01/2018 Frederick County Maryland Public Facilities % 11/01/2021 Frederick County Maryland Refunding Series C % 12/01/2013 Frederick County Maryland Special Obligation Subordinated Urbana Community Development Authority B, Callable 7/1/2020 @ 100^ % 07/01/2040 Frederick County Maryland Special Obligation Urbana Community Development Authority A % 07/01/2017 Harford County Maryland, Callable 7/15/2015 @ 100^ % 07/15/2022 The accompanying notes are an integral part of these financial statements. 28 Brown Advisory Maryland Bond Fund Schedule of Investments June 30, 2012 Par Value Security Description Rate Maturity Value $ Municipal Bonds — (Continued) General Obligation Bonds — (Continued) Harford County Maryland Consolidated Public Improvement % 01/15/2013 Harford County Maryland Consolidated Public Improvement % 12/01/2014 Harford County Maryland Consolidated Public Improvement % 07/01/2017 Harford County Maryland Consolidated Public Improvement Series A % 07/01/2016 Harford County Maryland Refunding Consolidated Public Improvement % 12/01/2012 Howard County Maryland Consolidated Public Improvement Project Series A % 02/15/2017 Howard County Maryland Consolidated Public Improvement Project Series A % 08/15/2014 Howard County Maryland Consolidated Public Improvement Project Series A % 04/15/2015 Howard County Maryland Consolidated Public Improvement Project Series A % 08/15/2015 Howard County Maryland Consolidated Public Improvement Project Series A % 04/15/2016 Howard County Maryland Consolidated Public Improvement Project Series A % 08/15/2013 Howard County Maryland Consolidated Public Improvement Series A, Callable 2/15/2019 @ 100^ % 02/15/2022 Howard County Maryland Metropolitan District Series A % 02/15/2015 Howard County Maryland Refunding Metropolitan District Project Series B % 08/15/2016 Maryland National Capital Park & Planning Commission Park Acquisition & Development Series MM-2 % 11/01/2015 Maryland National Capital Park & Planning Commission Park Acquisition & Development Series LL-2 % 11/01/2016 Maryland National Capital Park & Planning Commission Park Acquisition & Development Series MM-2 % 11/01/2016 Maryland National Capital Park & Refunding Park Acquisition & Development Project % 12/01/2019 Maryland National Capital Park & Refunding Park Acquisition & Development Project % 12/01/2020 Maryland State & Local Facilities Loan 2nd Series A % 08/01/2016 Maryland State & Local Facilities Loan 2nd Series % 08/01/2012 Maryland State & Local Facilities Loan 2nd Series, Callable 8/1/2013 @ 100^ % 08/01/2014 Maryland State & Local Facilities Loan 1st Series, Callable 8/1/2014 @ 100^ % 08/01/2015 Maryland State & Local Facilities Loan 2nd Series A % 08/01/2015 Maryland State & Local Facilities Loan 2nd Series A, Callable 8/1/2015 @ 100^ % 08/01/2017 Maryland State & Local Facilities Loan 2nd Series, Callable 8/1/2017 @ 100^ % 08/01/2018 Maryland State & Local Facilities Loan Capital Improvement 1st Series A % 03/01/2015 Maryland State & Local Facilities Loan First Series % 03/15/2017 Maryland State Local Facilities First, Callable 3/1/2019 @ 100^ % 03/01/2022 Maryland State Refunding State and Local Facilities Loans % 11/01/2019 Montgomery County Maryland Consolidated Public Improvement Series A % 08/01/2014 Montgomery County Maryland Consolidated Public Improvement Series A % 05/01/2015 Montgomery County Maryland Consolidated Public Improvement Series A % 08/01/2015 Montgomery County Maryland Consolidated Public Improvement Series A, Callable 9/1/2014 @ 100^ % 09/01/2015 Montgomery County Maryland Consolidated Public Improvement Series A % 05/01/2016 Montgomery County Maryland Consolidated Public Improvement Series A % 08/01/2016 Montgomery County Maryland Consolidated Public Improvement Series A, Callable 4/1/2014 @ 100^ % 04/01/2017 Montgomery County Maryland Consolidated Public Improvement Series A, Callable 5/1/2017 @ 100^ % 05/01/2018 Montgomery County Maryland Consolidated Public Improvement Series A, Callable 8/1/2020 @ 100^ % 08/01/2021 Montgomery County Maryland Consolidated Public Improvement Series A % 08/01/2012 Montgomery County Maryland Consolidated Public Improvement Series A % 11/01/2012 Montgomery County Maryland Consolidated Public Improvement Series A % 07/01/2014 Montgomery County Maryland Consolidated Public Improvement Series A % 11/01/2014 Montgomery County Maryland Consolidated Public Improvement Series A % 08/01/2018 Montgomery County Maryland Parking Revenue System Project Bethesda Parking Lot District % 06/01/2013 Montgomery County Maryland Parking Revenue System Project Bethesda Parking Lot District % 06/01/2015 Montgomery County Maryland Refunding Consolidated Public Improvement Series A % 01/01/2013 Prince Georges County Maryland Consolidated Public Improvement Series A % 07/15/2012 Prince Georges County Maryland Consolidated Public Improvement % 09/15/2014 Prince Georges County Maryland Consolidated Public Improvement Series A % 07/15/2015 Prince Georges County Maryland Refunding Consolidated Public Improvement Series B % 07/15/2017 Prince Georges County Maryland Refunding Consolidated Public Improvement Series D % 12/01/2012 The accompanying notes are an integral part of these financial statements. 29 Brown Advisory Maryland Bond Fund Schedule of Investments June 30, 2012 Par Value Security Description Rate Maturity Value $ Municipal Bonds — (Continued) General Obligation Bonds — (Continued) Queen Annes County Maryland Public Facilities % 01/15/2013 St. Mary’s College Maryland Revenues Refunding Academic Fees % 09/01/2017 St. Mary’s College Maryland Revenues Refunding Academic Fees % 09/01/2018 St. Mary’s College Maryland Revenues Refunding Academic Fees % 09/01/2022 St. Mary’s County Maryland County Commissioners St. Mary’s Hospital, Callable 10/1/2012 @ 101^ % 10/01/2020 Washington County Maryland — Public Improvement % 07/01/2012 Washington County Maryland — Public Improvement % 01/01/2015 Washington County Maryland — Public Improvement % 01/01/2018 Washington Suburban Sanitary District Maryland Consolidated Public Improvement Series A % 06/01/2015 Washington Suburban Sanitary District Maryland Sewage Disposal % 06/01/2016 Washington Suburban Sanitation District — General Construction, Callable 6/1/2013 @ 100^ % 06/01/2014 Washington Suburban Sanitation District — General Construction, Callable 6/1/2014 @ 100^ % 06/01/2015 Washington Suburban Sanitation District — Sewage Disposal % 06/01/2014 Washington Suburban Sanitation District Consolidated Public Improvement % 06/01/2015 Washington Suburban Sanitation District Consolidated Public Improvement % 06/01/2016 Wicomico County Maryland AGM Insured % 12/01/2013 Wicomico County Maryland AGM Insured % 12/01/2014 Worcester County Maryland — Consolidated Public Improvement Project % 03/01/2013 Worcester County Maryland Public Improvement % 10/01/2016 Worcester County Maryland Public Improvement % 10/01/2017 Revenue Bonds — 43.2% Baltimore County Maryland Catholic Health Initiatives Series A, Callable 9/1/2016 @ 100^ % 09/01/2019 Baltimore County Maryland Certificates of Participation — Equipment Acquisition Program % 08/01/2016 Baltimore County Maryland Economic Development Various Garrison Forest School Incorporate# % 10/01/2031 Baltimore Maryland Project Revenue Water Project Series A, Callable 7/1/2013 @ 100^ % 07/01/2033 Baltimore Maryland Project Revenue Water Project Series A, Callable 7/1/2021 @ 100^ % 07/01/2036 Baltimore Maryland Revenue Refunding Water Project Series A^ % 07/01/2026 Baltimore Maryland Wastewater Project Series C % 07/01/2012 Baltimore Maryland Wastewater Project Series C % 07/01/2013 Baltimore Maryland Wastewater Project Series A, Callable 7/1/2018 @ nsured^ % 07/01/2020 Baltimore Maryland Wastewater Project Series C, Callable 7/1/2016 @ nsured^ % 07/01/2021 Maryland Environmental Service Revenue Mid Shore III Regional Landfill, Callable 11/1/2020 @ 100^ % 11/01/2022 Maryland State Community Development Administration — Residential Program Series E % 09/01/2013 Maryland State Community Development Administration — Residential Program Series G % 09/01/2014 Maryland State Community Development Administration — Residential Program Series C % 09/01/2015 Maryland State Community Development Administration — Residential Series E % 09/01/2012 Maryland State Community Development Administration — Single Family Housing Series A % 03/01/2014 Maryland State Community Development Administration Local Government Infrastructure — A-1, Callable 6/1/2020 @ 100^ % 06/01/2022 Maryland State Community Development Administration Non AMT Non Ace — Single Family Housing % 03/01/2016 Maryland State Community Development Administration Non AMT Non Ace — Single Family Housing % 09/01/2016 Maryland State Department of Transportation 2nd Issue % 06/01/2013 Maryland State Department of Transportation % 12/15/2014 Maryland State Department of Transportation % 03/01/2015 Maryland State Department of Transportation % 12/15/2016 Maryland State Department of Transportation % 02/15/2017 Maryland State Department of Transportation % 06/01/2019 Maryland State Department of Transportation, Callable 5/15/2017 @ 100^ % 05/15/2020 Maryland State Department of Transportation 2nd Issue, Callable 9/1/2018 @ 100^ % 09/01/2021 The accompanying notes are an integral part of these financial statements. 30 Brown Advisory Maryland Bond Fund Schedule of Investments June 30, 2012 Par Value Security Description Rate Maturity Value $ Municipal Bonds — (Continued) Revenue Bonds — (Continued) Maryland State Economic Development Corporation — University of Maryland College Park Project, Callable 6/1/2016 @ nsured^ % 06/01/2022 Maryland State Health & Higher Educational Facilities — Adventist Health Care Series A, Callable 1/1/2013 @ 101^ % 01/01/2014 Maryland State Health & Higher Educational Facilities — Adventist Healthcare Series A % 01/01/2022 Maryland State Health & Higher Educational Facilities — Adventist Healthcare Series A, Callable 1/1/2022 @ 100^ % 01/01/2023 Maryland State Health & Higher Educational Facilities — Anne Arundel Health System, Inc. % 07/01/2014 Maryland State Health & Higher Educational Facilities — Anne Arundel Health System, Inc. % 07/01/2016 Maryland State Health & Higher Educational Facilities — Board of Child Care % 07/01/2012 Maryland State Health & Higher Educational Facilities — Carroll County General Hospital, Callable 7/1/2012 @ 100^ % 07/01/2013 Maryland State Health & Higher Educational Facilities — Charlestown Community Project % 01/01/2018 Maryland State Health & Higher Educational Facilities — Edenwald Series A, Callable 7/1/2016 @ 100^ % 01/01/2024 Maryland State Health & Higher Educational Facilities — FHA Insured Mortgage Western Maryland Health A % 07/01/2014 Maryland State Health & Higher Educational Facilities — Goucher College, Callable 7/1/2014 @ 100^ % 07/01/2019 Maryland State Health & Higher Educational Facilities — Greater Baltimore Medical Center % 07/01/2021 Maryland State Health & Higher Educational Facilities — Greater Baltimore Medical Center, Callable 7/1/2021 @ 100^ % 07/01/2023 Maryland State Health & Higher Educational Facilities — Greater Baltimore Medical Center, Callable 7/1/2021 @ 100^ % 07/01/2024 Maryland State Health & Higher Educational Facilities — Greater Baltimore Medical Center, Callable 7/1/2021 @ 100^ % 07/01/2025 Maryland State Health & Higher Educational Facilities — Greater Baltimore Medical Center Series A, Callable 7/1/2022 @ 100^ % 07/01/2023 Maryland State Health & Higher Educational Facilities — Johns Hopkins Health System, Callable 07/01/2022 @ 100^ % 07/01/2023 Maryland State Health & Higher Educational Facilities — Johns Hopkins Health System, Callable 5/15/2020 @ 100^ % 05/15/2040 Maryland State Health & Higher Educational Facilities — Johns Hopkins Health System Mandatory Tender, Callable 5/15/2013 @ 100# % 05/15/2046 Maryland State Health & Higher Educational Facilities — Johns Hopkins Health System Series B# % 05/15/2048 Maryland State Health & Higher Educational Facilities — Johns Hopkins University Series A % 07/01/2013 Maryland State Health & Higher Educational Facilities — Johns Hopkins University Series A % 07/01/2018 Maryland State Health & Higher Educational Facilities — Johns Hopkins University, Callable 07/01/2022 @ 100^ % 07/01/2023 Maryland State Health & Higher Educational Facilities — Kennedy Krieger Institute, Callable 4/5/2010 @ 100^ % 07/01/2012 Maryland State Health & Higher Educational Facilities — Kennedy Krieger Institute % 07/01/2013 Maryland State Health & Higher Educational Facilities — Lifebridge Health % 07/01/2012 Maryland State Health & Higher Educational Facilities — Lifebridge Health % 07/01/2015 Maryland State Health & Higher Educational Facilities — Lifebridge Health % 07/01/2017 Maryland State Health & Higher Educational Facilities — Lifebridge Health Series A, Prerefunded 7/1/2014 @ 100^ % 07/01/2017 Maryland State Health & Higher Educational Facilities — Lifebridge Health, Callable 7/1/2017 @ 100^ % 07/01/2018 Maryland State Health & Higher Educational Facilities — Lifebridge Health % 07/01/2019 Maryland State Health & Higher Educational Facilities — Lifebridge Health, Callable 7/1/2021 @ 100^ % 07/01/2022 Maryland State Health & Higher Educational Facilities — Lifebridge Health, Callable 7/1/2021 @ 100^ % 07/01/2024 Maryland State Health & Higher Educational Facilities — Medstar Health % 08/15/2013 Maryland State Health & Higher Educational Facilities — Medstar Health % 08/15/2014 The accompanying notes are an integral part of these financial statements. 31 Brown Advisory Maryland Bond Fund Schedule of Investments June 30, 2012 Par Value Security Description Rate Maturity Value $ Municipal Bonds — (Continued) Revenue Bonds — (Continued) Maryland State Health & Higher Educational Facilities — Medstar Health % 08/15/2016 Maryland State Health & Higher Educational Facilities — Medstar Health % 08/15/2021 Maryland State Health & Higher Educational Facilities — Medstar Health, Callable 5/15/2016 @ 100^ % 05/15/2042 Maryland State Health & Higher Educational Facilities — Mercy Medical Center, Callable 7/1/2022 @ 100^ % 07/01/2024 Maryland State Health & Higher Educational Facilities — Mercy Medical Center, Callable 7/1/2021 @ 100^ % 07/01/2025 Maryland State Health & Higher Educational Facilities — Mercy Medical Center, Callable 7/1/2021 @ 100^ % 07/01/2031 Maryland State Health & Higher Educational Facilities — Mercy Medical Center, Callable 7/1/2017 @ 100^ % 07/01/2037 Maryland State Health & Higher Educational Facilities — Mercy Ridge Series A, Callable 7/1/2017 @ 100^ % 07/01/2026 Maryland State Health & Higher Educational Facilities — Mercy Ridge Series A, Callable 7/1/2017 @ 100^ % 07/01/2027 Maryland State Health & Higher Educational Facilities — Mercy Ridge, Callable 7/1/2017 @ 100^ % 07/01/2035 Maryland State Health & Higher Educational Facilities — Peninsula Regional Medical Center, Callable 7/1/2016 @ 100^ % 07/01/2026 Maryland State Health & Higher Educational Facilities — University Maryland Medical System RMKT % 07/01/2012 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System % 07/01/2012 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System % 07/01/2012 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System % 07/01/2015 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System % 07/01/2015 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System Series F % 07/01/2018 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System, Callable 7/1/2012 @ 100^ % 07/01/2022 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System, Callable 7/1/2018 @ nsured^ % 07/01/2024 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System, Callable 7/1/2019 @ 100^ % 07/01/2034 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System AMBAC Insured % 07/01/2013 Maryland State Health & Higher Educational Facilities — Upper Chesapeake Hospitals % 01/01/2018 Maryland State Health & Higher Educational Facilities — Washington Christian Academy, Callable 1/1/2017 @ 100^† % 07/01/2018 Maryland State Health & Higher Educational Facilities — Western Medical Health Series A, Callable 7/1/2016 @ 100 NATL-RE FHA 242 Insured^ % 01/01/2025 Maryland State Industrial Development Financing Authority Multi-Modal# % 09/01/2040 Maryland State Transportation Authority Series A % 07/01/2016 Maryland State Transportation Authority Series A % 07/01/2018 Maryland State Transportation Authority, Callable 7/1/2018 @ 100^ % 07/01/2021 Maryland State Transportation Authority Airport Refunding Baltimore/Washington % 03/01/2022 Maryland State Transportation Authority Transportation % 07/01/2017 Maryland State Transportation Authority Transportation Facilities Project 2009A, Callable 7/1/2019 @ 100^ % 07/01/2022 Maryland State Transportation Authority Transportation Refunding % 07/01/2020 Maryland State Water Quality Financing % 03/01/2015 Maryland State Water Quality Financing Series A % 09/01/2015 Maryland State Water Quality Financing — Administrative Revolving Loan Fund Series A, Callable 3/1/2018 @ 100^ % 03/01/2019 Maryland State Water Quality Financing — Administrative Revolving Loan Fund % 03/01/2017 Maryland State Water Quality Financing — Administrative Revolving Loan Fund % 03/01/2018 The accompanying notes are an integral part of these financial statements. 32 Brown Advisory Maryland Bond Fund Schedule of Investments June 30, 2012 Par Value/Shares Security Description Rate Maturity Value $ Municipal Bonds — (Continued) Revenue Bonds — (Continued) Maryland State Water Quality Financing — Administrative Revolving Loan Fund, Callable 3/1/2018 @ 100^ % 03/01/2019 University of Maryland System Auxiliary Series A % 04/01/2014 University of Maryland System Auxiliary Facility & Tuition Revenue Series B % 10/01/2012 University of Maryland System Auxiliary Facility & Tuition Revenue Series A % 04/01/2013 University of Maryland System Auxiliary Facility & Tuition Revenue Series D % 04/01/2015 University of Maryland System Auxiliary Facility & Tuition Revenue Series B % 10/01/2015 University of Maryland System Auxiliary Facility & Tuition Revenue Series B % 10/01/2016 University of Maryland System Auxiliary Facility & Tuition Revenue Series A, Callable 10/1/2016 @ 100^ % 10/01/2019 University of Maryland System Auxiliary Refunding Series A % 04/01/2017 University of Maryland System Auxiliary Series A % 10/01/2012 University of Maryland System Auxiliary Series D % 04/01/2014 University of Maryland University Revenues Various Revolving — A-RMKT# % 07/01/2023 University of Maryland System Auxiliary Facility & Tuition Revenue Series A, Callable 4/1/2017 @ 100^ % 04/01/2020 University or Maryland System Auxiliary Facility & Tuition Revenue Series A, Callable 10/1/2016 @ 100^ % 10/01/2022 Washington County Maryland — Public Improvement, Callable 7/1/2017 @ nsured^ % 07/01/2022 Total Municipal Bonds (Cost $224,130,714) Short-Term Investments — 4.1% Money Market Funds — 4.1% Cash Account Trust, 0.04%* Total Short-Term Investments (Cost $10,228,116) Total Investments — 97.9% (Cost $234,358,830) Other Assets in Excess of Liabilities — 2.1% TOTAL NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets General Obligation Bonds % Revenue Bonds % Money Market Funds % Other Assets and Liabilities % % ^ Continuously callable with 30 days notice. # Variable rate security. Rate disclosed is as of June 30, 2012. * Annualized seven-day yield as of June 30, 2012. † Security is in default and did not make its most recent payment of interest. The accompanying notes are an integral part of these financial statements. 33 Brown Advisory Intermediate Income Fund A Message to Our Shareholders June 30, 2012 Dear Shareholder: For the 12-month period ended June 30, 2012, Brown Advisory Intermediate Income Fund’s Institutional Shares (the “Fund”) returned 5.42%, beating the Fund’s primary benchmark, the Barclay’s Capital Intermediate U.S. Aggregate Bond Index, which returned 5.28%, and exactly matching the return of the Fund’s secondary benchmark, the Barclay’s Capital Intermediate Government Credit Index. U.S. economic indicators slowed materially in the second quarter of 2012 and, along with renewed pressure in Spanish and Italian government bonds, made for a highly volatile quarter in the fixed income markets. Interest rates at these levels present legitimate challenges for effectively managing a bond portfolio. We believe that the primary driver of rates is Fed policy, i.e., the longer the Fed pledges to keep short-term rates low, this will continue to put downward pressure on longer-term bonds. Without a major acceleration in economic growth, we do not believe the Fed will be in a position to raise short-term rates for at least two years. Therefore, while the current level of interest rates seems low, the likelihood is that rates will remain broadly unchanged for some time to come and could very well fall from here in the near term. At the same time, we believe that in the long run, interest rates are much more likely to rise than fall. When interest rates begin to rise, all fixed income instruments will be impacted, but not in exactly the same way. We are looking for bonds with some sort of upside potential that can help offset the downside of rising rates. Corporate bonds with strong balance sheets have excess yield now due to continued uncertainties and risk aversion. When rates begin to rise, it will be likely that the economy will also be improving, which should take some of the uncertain premium in these yields out of the market. This should help offset any losses from rising rates. We see this as an attractive upside/downside balance in today’s interest rate environment. The Fund continues to seek to provide a high level of current income consistent with preservation of principal within an intermediate-term maturity structure. Sincerely, Paul D. Corbin Monica M. Hausner Portfolio Managers Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Fund is subject to interest rate risk which is the risk that debt securities in the Fund’s portfolio will decline in value because of increases in market interest rates. Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 34 Brown Advisory Intermediate Income Fund Performance Chart and Analysis June 30, 2012 COMPARISON OF CHANGE IN VALUE OF A $10,000 INVESTMENT The following chart reflects the change in value of a hypothetical $10,000 investment, including reinvested dividends and distributions, in the Fund as measured against the broad-based securities market index. The Barclays Capital (formerly Lehman Brothers) Intermediate U.S. Aggregate Bond Index (“Index”) represents domestic taxable investment grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with average maturities and durations in the intermediate range. The Index is unmanaged and does not reflect the deduction of fees, such as investment management and fund accounting fees, or taxes associated with a mutual fund. Investors cannot invest directly in an index. Average Annual Total Return One Three Five Ten as of 6/30/121 Year Year Year Year Advisor Shares2 5.21% 5.42% 5.70% 4.66% Institutional Shares3 5.42% 5.66% 5.94% 4.94% Barclays Capital Intermediate U.S. Aggregate Bond Index 5.28% 5.98% 6.25% 5.19% Advisor Shares Institutional Shares Gross Expense Ratio4 0.73% 0.53% Net Expense Ratio4 0.73% 0.53% Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month end, please call 800-540-6807. The performance table and graph above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment performance reflects contractual fee waivers in effect through September 30, 2012. Without these waivers, performance would have been lower. 1 Prior to September 20, 2002, the Advisor Shares and Institutional Shares of the Fund were classes of the Short-Intermediate Income Fund, Inc., another mutual fund (the “Predecessor Fund”). The Predecessor Fund maintained the same investment objective and similar investment policies to that of the Fund. The performance of the Advisor Shares and Institutional Shares for periods prior to September 20, 2002 is that of the Advisor Shares and Institutional Shares, respectively, of the Predecessor Fund.Net expenses are the same as the Predecessor Fund. 2 Commenced operations on May 31, 1991. Advisor Shares redeemed or exchanged within fourteen days of purchase will be charged a fee of 1.00%, subject to limited exceptions. 3 Commenced operations on November 2, 1995. Institutional Shares redeemed or exchanged within fourteen days of purchase will be charged a fee of 1.00%, subject to limited exceptions. 4 Per the Fund’s prospectus dated October 31, 2011. 35 Brown Advisory Intermediate Income Fund Schedule of Investments June 30, 2012 Par Value Security Description Rate Maturity Value $ Mortgage Backed Securities — 36.6% 2 FHLMC, Pool# G10690 % 07/01/2012 2 FHLMC, Pool# G11649 % 02/01/2020 FHLMC, Pool# C00210 % 01/01/2023 FHLMC, Pool# C90993 % 10/01/2026 FHLMC, Pool# G30412 % 03/01/2028 FHLMC, Pool# 1B0889# % 05/01/2033 FHLMC, Pool# 1J0203# % 04/01/2035 FHLMC PC, Pool# J0-9470 % 04/01/2024 FHLMC PC, Pool# G1-3876 % 07/01/2025 FHLMC PC, Pool# J1-6447 % 08/01/2026 FHLMC REMIC, Series R005-VA % 03/15/2016 FHLMC REMIC, Series 3571 % 09/15/2024 FHLMC REMIC, Series 3800 % 02/15/2026 FHLMC REMIC, Series 2782 % 11/15/2033 FNMA, Pool# 433646 % 10/01/2013 FNMA, Pool# 409589 % 11/01/2015 FNMA, Pool# 254089 % 12/01/2016 FNMA, Pool# 842239 % 09/01/2020 FNMA, Pool# AH3431 % 01/01/2026 FNMA, Pool# AJ1441 % 09/01/2026 FNMA, Pool# AJ5336 % 11/01/2026 FNMA, Pool# 256752 % 06/01/2027 FNMA, Pool# 257048 % 01/01/2028 FNMA, Pool# 539082 % 08/01/2028 FNMA, Pool# 625536 % 01/01/2032 FNMA, Pool# 628837 % 03/01/2032 FNMA, Pool# 663238 % 09/01/2032 FNMA, Pool# 744805# % 11/01/2033 FNMA, Pool# 741373# % 12/01/2033 FNMA, Pool# 764342# % 02/01/2034 FNMA, Pool# 848817 % 01/01/2036 FNMA, Pool# 866920# % 02/01/2036 FNMA, Pool# AA7686 % 06/01/2039 FNMA, Pool# AC4824# % 10/01/2039 FNMA, Pool# AH6783 % 03/01/2041 FNMA, Pool# AJ3718 % 10/01/2041 FNMA, Pool# AJ4245 % 11/01/2041 FNMA REMIC Trust, Series 2010-112 % 10/25/2025 FNMA REMIC Trust, Series 2012-15# % 03/25/2042 GNMA, Pool# 781450 % 06/15/2017 GNMA, Pool# 487110 % 04/15/2029 GNMA, Pool# 781186 % 06/15/2030 GNMA, Pool# 571166 % 08/15/2031 GNMA, Series 2008-1-PA % 12/20/2036 GNMA REMIC Trust, Series 2010-124 % 05/16/2037 GNMA REMIC Trust, Series 2004-12 % 08/16/2032 Total Mortgage Backed Securities (Cost $110,016,396) Corporate Bonds & Notes — 32.3% America Movil SAB de CV % 03/30/2020 American Express Co. % 03/19/2018 Barrick North America Finance LLC % 09/15/2018 Berkshire Hathaway, Inc. % 02/11/2015 Boston Properties Limited Partnership % 11/15/2020 Charles Schwab Corp. % 06/01/2014 The accompanying notes are an integral part of these financial statements. 36 Brown Advisory Intermediate Income Fund Schedule of Investments June 30, 2012 Par Value Security Description Rate Maturity Value $ Corporate Bonds & Notes — (Continued) Comcast Corp. % 01/15/2017 Consolidated Natural Gas Co., Series A % 12/01/2014 Constellation Energy Group, Inc. % 12/01/2020 Devon Energy Corp., Callable 02/15/2022 @ 100^ % 05/15/2022 Eastman Chemical Co., Callable 05/15/2022 @ 100^ % 08/15/2022 Enterprise Products Partners L.P. % 09/01/2020 FHLMC % 02/27/2014 FHLMC, Callable 04/12/2013 @ 100^ % 04/12/2017 FNMA % 12/15/2016 General Electric Capital Corp. % 01/08/2020 Goldman Sachs Group, Inc.# % 02/07/2014 GTE Corp. % 04/15/2018 ICI Wilmington, Inc. % 12/01/2013 JP Morgan Chase & Co. % 04/23/2019 Kohls Corp., Callable 08/01/2021 @ 100^ % 11/01/2021 Manufacturers & Traders Trust Co., Callable 07/01/2012 @ 100#^ % 04/01/2013 Morgan Stanley % 04/29/2016 Oneok, Inc., Callable 11/01/2021 @ 100^ % 02/01/2022 Partners Healthcare Systems, Inc. % 07/01/2021 Potash Corp. Of Saskatchewan, Inc. % 05/15/2014 Spectra Energy Capital LLC, Series B % 07/15/2018 Starbucks Corp. % 08/15/2017 W.R. Berkley Corp. % 08/15/2019 Total Corporate Bonds & Notes (Cost $95,714,259) Municipal Bonds — 6.2% Chicago Illinois Taxable Project Series C-1 % 01/01/2035 District of Columbia Income Tax Secured Revenue Bonds, Series 2010F % 12/01/2022 Illinois State Sales Tax Revenue Taxable Building % 06/15/2019 Los Angeles County Metropolitan Transportation Authority Measure R Senior Sales Tax Revenue Bond, Series 2010-A % 06/01/2021 Metropolitan Washington District of Columbia Airports Taxable Series C, Callable 10/01/2015 @ 100^ % 10/01/2030 New York City Transitional Taxable-Future Tax Subordinated Series % 05/01/2013 Port Authority New York & New Jersey Consolidated One Hundred Fifty Seventh Series % 12/01/2019 South Carolina State Public Service Authority Various Taxable Series A, Callable 12/02/2013 @ 100#^ % 06/02/2014 Total Municipal Bonds (Cost $18,395,976) FHLB Notes — 2.3% FHLB % 12/13/2013 Total FHLB Notes (Cost $7,127,790) U.S. Treasury Notes — 11.2% United States Treasury Notes % 01/15/2014 United States Treasury Notes % 08/15/2015 United States Treasury Notes % 01/31/2017 Total U.S. Treasury Notes (Cost $33,966,133) The accompanying notes are an integral part of these financial statements. 37 Brown Advisory Intermediate Income Fund Schedule of Investments June 30, 2012 Par Value/Shares Security Description Rate Maturity Value $ Short-Term Investments — 10.2% Money Market Funds — 2.2% Cash Account Trust — Government & Agency Securities Portfolio, 0.03%* U.S. Treasury Bills — 8.0% United States Treasury Bills % 07/12/2012 United States Treasury Bills % 09/20/2012 Total Short-Term Investments (Cost $31,919,649) Total Investments — 98.8% (Cost $297,140,203) Other Assets in Excess of Liabilities — 1.2% NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Mortgage Backed Securities % Corporate Bonds & Notes % U.S. Treasury Notes % U.S. Treasury Bills % Municipal Bonds % FHLB Notes % Money Market Funds % Other Assets and Liabilities % % # Variable rate security. Rate disclosed is as of June 30, 2012. ^ Continuously callable with 30 days notice. * Annualized seven-day yield as of June 30, 2012. The accompanying notes are an integral part of these financial statements. 38 Brown Advisory Tactical Bond Fund A Message to Our Shareholders June 30, 2012 Dear Shareholder: Since the Fund’s inception onSeptember 30, 2011, the Brown Advisory Tactical Bond Fund (the “Fund”) was down 3.09% in total return. During the same period, the Barclays Capital Intermediate U.S. Aggregate Bond Index (the “Index”), the Fund’s benchmark, increased 2.91%. During the fourth quarter of 2011, the Fund was positioned for continued weakness in Europe. Specifically, the Fund had a large long position in Treasury bonds and short position in high-yield bonds going into October. Instead there was a sudden reversal in sentiment, as risk markets cheered new measures proposed by European leaders to deal with the crisis. The sentiment shift caused a historic rally in risk markets, which particularly hurt the Fund’s short high-yield position. Between September 30 and October 12, the Fund declined by 3.5%. Since that time the Fund’s returns have been mostly flat. Overall, our municipal positions have been the strongest contributors to return, adding 2.94% to total return. High-yield has been the weakest contributor, subtracting 4.87% from total return. Other elements have had only minor impacts on returns. While the Fund’s initial performance is obviously a disappointment, we continue to believe in the strength of our strategy. The Fund is designed to produce returns that are not a function of interest rate fluctuations, and at times this may produce volatility not evident in the broader bond market. However, in the long run, with interest rates as low as they are, we believe that this strategy offers significant upside potential and a good diversifier away from traditional bond strategies. Sincerely, Thomas D.D. Graff, CFA Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Municipal securities are subject to adverse political or economic factors, including changes in the tax law. Inflation-indexed bonds see the principal value of the security increased as the Consumer Price Index increases. Should the Consumer Price Index decline, those securities should be adversely impacted. A non-diversified fund may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, non-diversified Fund is more exposed to individual stock volatility than a diversified fund. The fund may make short sales of securities, which involve the risk that losses in a security may exceed the original amount invested in that security. The risks of investments in derivatives, including options on futures contracts and options on futures contracts include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the derivative transactions may not be liquid. Income from tax-exempt funds may be subject to state and local taxes and a portion of income may be subject to the federal alternative minimum tax for certain investors. Diversification does not assure a profit or protect against loss in a declining market. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 39 Brown Advisory Tactical Bond Fund Performance Chart and Analysis June 30, 2012 COMPARISON OF CHANGE IN VALUE OF A $10,000 INVESTMENT The following chart reflects the change in value of a hypothetical $10,000 investment, including reinvested dividends and distributions, in the Fund as measured against a broad-based bond index. The Barclays Capital (formerly Lehman Brothers) Intermediate U.S. Aggregate Bond Index (“Index”) represents domestic taxable investment grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with average maturities and durations in the intermediate range. The Index is unmanaged and does not reflect the deduction of fees, such as investment management and fund accounting fees, or taxes associated with a mutual fund. Investors cannot invest directly in an index. Since Average Annual Total Return Inception as of 6/30/12 (9/30/11) Advisor Shares1 -3.09% Barclays Capital Intermediate U.S. Aggregate Bond Index 2.91% Advisor Shares Gross Expense Ratio2 1.36% Net Expense Ratio2 1.36% Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month end, please call 800-540-6807. The performance table and graph above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment performance reflects contractual fee waivers in effect through September 30, 2013. Without these waivers, performance would have been lower. 1 Advisor Shares redeemed or exchanged within fourteen days of purchase will be charged a fee of 1.00%, subject to limited exceptions. 2 Per the Fund’s prospectus dated September 30, 2011. 40 Brown Advisory Tactical Bond Fund Schedule of Investments June 30, 2012 Par Value/Shares Security Description Rate Maturity Value $ Municipal Bonds — 21.2% Allen Texas Independent School District Refunding School Building, Callable 02/15/2021 @ 100^ % 02/15/2023 La Joya Texas Independent School District Refunding, Callable 08/15/2022 @ 100^ % 02/15/2023 Massachusetts Bay Transportation Authority Senior Series B % 07/01/2024 Virginia College Building Authority Virginia Refunding Public Higher Education Financing Program A % 09/01/2022 Total Municipal Bonds (Cost $6,264,272) U.S. Treasury Notes — 35.9% United States Treasury Notes % 01/15/2014 United States Treasury Notes % 03/31/2017 United States Treasury Notes % 05/15/2022 Total U.S. Treasury Notes (Cost $10,569,635) Short-Term Investments — 37.1% Money Market Funds — 6.7% Cash Account Trust — Government & Agency Securities Portfolio, 0.03%* U.S. Treasury Bills — 30.4% United States Treasury Bills % 5/30/13 Total Short-Term Investments (Cost $10,956,056) Total Investments — 94.2% (Cost $27,789,963) Other Assets in Excess of Liabilities — 5.8% NET ASSETS — 100.0% $ Credit Default Swap Contracts — Sell Protection# Termination Notional Unrealized Counterparty Reference Entity Date Amount† Appreciation Credit Suisse Capital, LLC Markit CDX North American High Yield Index Series 18 6/20/17 $ $ # If the Fund is a seller of protection and a credit event occurs, i.e. bankruptcy or failure to pay, as defined under the terms of that particular swap agreement, the Fund will either (i) pay to the buyer of the protection an amount up to or equal to the notional amount of the swap and take delivery of the reference obligations or underlying securities comprising the reference index or (ii) pay a net settlement amount in the form of cash or securities up to or equal to the notional amount of the swap less the recovery value of the reference obligation or underlying securities comprising the reference index. † The maximum potential amount (if, after a credit event the value of the related obligation or obligations were determined to have a value of zero) the Fund could be required to pay as seller of credit protection or entitled to as a buyer of credit protection if a credit event occurs as defined under the terms of that particular swap agreement. PORTFOLIO HOLDINGS % of Net Assets U.S. Treasury Notes % U.S. Treasury Bills % Municipal Bonds % Money Market Funds % Other Assets and Liabilities % % ^ Continuously callable with 30 days notice. * Annualizedseven-day yield as of June 30, 2012. 41 Brown Advisory Equity Income Fund A Message to Our Shareholders June 30, 2012 Dear Shareholder: During the fiscal year ended June 30, 2012, the Brown Advisory Equity Income Fund (“BIADX”) posted a return of 6.11%. Of course, since the Fund was launched on Dec. 29, 2011, this return was only for a six-month period. Over this same period, the S&P 500 Index increased 9.02%. BIADX performance was in line with our expectations. In fact, in this brief span, BIADX displayed the benefits of a conservative, income-oriented stock portfolio in its resilience to a weak market (calendar Q2 2012) and the ability to participate, but not keep up, in a strong market (calendar Q1 2012). For the U.S. equity markets, the past fiscal year was noted for severe price volatility. This was the result of several shocks and worries, including a historic downgrade of U.S. government debt by S&P, continual fear over Europe’s structural economic problems, a slowing of global economic growth—most notably in China and the U.S.—and the potential “fiscal cliff” of higher tax rates beginning next year. It’s no wonder that economic participants may best be characterized as lacking “animal spirits.”Through the lens of investment markets, this anxiety has expressed itself in low stock valuations, despite reasonable earnings growth, and record low interest rates. This truly is a marriage of global financial liquidity and risk aversion. In this environment, our BIADX has been striking a balance between attractive income, high-quality stock selection, and reasonable growth and valuation. Over time, we believe that this should result in a solid total return with a significant component from dividends while holding a conservative, lower risk portfolio. We believe our early performance has been indicative of these objectives. During this initial period, good stock picking in the consumer staples sector aided performance. Altria Group was the Fund’s top contributor to performance. Wal-Mart’s performance also helped results. It is worth noting that Wal-Mart set a new all-time high at quarter end, breaching its former high set 13 years ago. Time Warner Cable and Microsoft were strong performers as better earnings results and low expectations led to expanding valuations. The Fund posted weaker results in the financial service and consumer discretionary sectors. In financial services, our high-quality discipline hurt results, as many of the lagging, low-quality banks rallied sharply during the first quarter of 2012. Two of our consumer discretionary names, McDonald’s and Gamestop, were weak. Modestly slowing trends impacted McDonald’s stock performance. We still consider McDonald’s a core, long-term holding owing to its reasonable valuation, global growth, high returns on capital and strong brand. Gamestop, a very lowly valued but well-run retailer of video games, has struggled to grow due to the industry’s mature cycle for existing game consoles. However, it continues to gain market share and has a loyal customer base. We expect the launch of new consoles next year to spur a sales recovery. Over the course of the fiscal year, the Fund added seven new names and eliminated five. Noteworthy additions were two global consumer names, Tiffany and Unilever. For Tiffany, last year’s great growth became this year’s very tough comparison. We took advantage of the stock’s decline to add this high return on equity company with a history of stable profitability and a sparkling brand image at what we view as an attractive price. Our investment in Unilever combines the highest exposure among peers to high-growth emerging markets, a highly regarded management focused on improving below-peer margins, and a reasonable valuation and dividend yield. We also initiated investments in Accenture, Microchip, Gamestop and PACCAR. We eliminated 3M and Kohls due to weakening fundamentals, and Exxon and Sherwin-Williams due to full valuation. Lastly, we swapped Public Storage Preferred Series R for its Series S Preferred. The Fund continues to maintain large weights in defensive sectors, especially consumer staples and health care. We have significantly reduced our exposure to utilities, as their high valuations and low yields reflect the very low interest rate environment. We remain underweight in industrials due to growth and valuation concerns. Within financial services, we are moderately overweight but with a conservative cohort. Our financial companies are well-run and have little risk to their balance sheets. 42 Brown Advisory Equity Income Fund A Message to Our Shareholders June 30, 2012 We have added to our technology holdings, although the fund remains significantly underweight because we cannot find the combination of attributes we seek in ample quantity. These main attributes—business quality, compelling dividend yield, attractive valuation and opportunities for growth—continue to guide our search for investment opportunities among all sectors of the market. Sincerely, Michael L. Foss, CFA Co-Portfolio Manager Brian Graney, CFA Co-Portfolio Manager Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in smaller and medium capitalization companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs and Real Estate may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. Investing in Master Limited Partnerships (“MLPs”) entails risk related to fluctuations in energy prices, decreases in supply of or demand for energy commodities, unique tax consequences due to the partnership structure and various other risks. Privately Placement issued securities are restricted securities that are not publicly traded. Delay or difficulty in selling such securities may result in a loss to the Fund. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. 43 Brown Advisory Equity Income Fund Performance Chart and Analysis June 30, 2012 COMPARISON OF CHANGE IN VALUE OF A $10,000 INVESTMENT The following chart reflects the change in value of a hypothetical $10,000 investment, including reinvested dividends and distributions, in the Fund as measured against the broad-based securities market index. The S&P 500 (“Index”) is a market-value weighted index representing the performance of 500 widely held, publicly traded large capitalization stocks. The Index is unmanaged and does not reflect the deduction of fees, such as investment management and fund accounting fees, or taxes associated with a mutual funds. Investors cannot invest directly in an index. Since Average Annual Total Return Inception as of 6/30/12 (12/29/11) Advisor Shares1 5.95% Institutional Shares1 6.11% S&P 500 Index 9.02% Advisor Shares Institutional Shares Gross Expense Ratio2 1.41% 1.21% Net Expense Ratio2 1.36% 1.16% Past performance does not guarantee future results. The performance data quoted represents past performance and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month end, please call 800-540-6807. The performance table and graph above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment performance reflects contractual fee waivers in effect through December 30, 2013. Without these waivers, performance would have been lower. 1 Institutional Shares and Advisor Shares redeemed or exchanged within fourteen days of purchase will be charged a fee of 1.00%, subject to limited exceptions. 2 Per the Fund’s prospectus dated December 30, 2011. 44 Brown Advisory Equity Income Fund Schedule of Investments June 30, 2012 Shares Security Description Value $ Common Stocks — 88.7% Consumer Discretionary — 11.3% GameStop Corp. Lowe’s Companies, Inc. McDonalds Corp. Tiffany & Co. Time Warner Cable, Inc. V.F. Corp. Consumer Staples — 17.7% Altria Group, Inc. Coca-Cola Co. Kraft Foods, Inc. PepsiCo, Inc. Philip Morris International, Inc. Unilever NV Wal-Mart Stores, Inc. Energy — 9.2% Kinder Morgan, Inc. Occidental Petroleum Corp. Total S.A. ADR Financials — 10.3% Cincinnati Financial Corp. Erie Indemnity Co. M&T Bank Corp. OneBeacon Insurance Group, Ltd. T. Rowe Price Group, Inc. Valley National Bancorp Health Care — 12.6% Abbott Laboratories Johnson & Johnson Merck & Co., Inc. Novartis AG Pfizer, Inc. Industrials — 5.9% Healthcare Services Group, Inc. PACCAR, Inc. United Technologies Corp. Information Technology — 10.2% Accenture PLC Automatic Data Processing, Inc. Microchip Technology, Inc. Microsoft Corp. Materials — 3.0% E.I. du Pont de Nemours & Co. Praxair, Inc. Telecommunication Services — 4.3% Centurylink, Inc. Windstream Corp. Utilities — 4.2% Consolidated Edison, Inc. Dominion Resources, Inc. Wisconsin Energy Corp. Total Common Stocks (Cost $91,963,337) Preferred Stocks — 3.8% Public Storage, Inc. Public Storage, Inc. Total Preferred Stocks (Cost $3,910,837) Real Estate Investment Trusts — 2.6% Plum Creek Timber Co., Inc. Total Real Estate Investment Trusts (Cost $2,632,016) Short-Term Investments — 6.6% Money Market Funds — 6.6% Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $7,062,364) Total Investments — 101.7% (Cost $105,568,554) Liabilities in Excess of Other Assets — (1.7)% ) NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Consumer Staples % Health Care % Consumer Discretionary % Financials % Information Technology % Energy % Money Market Funds % Industrials % Telecommunication Services % Utilities % Preferred Stocks % Materials % Real Estate Investment Trusts % Other Assets and Liabilities )% % ADR — American Depositary Receipt # Annualized seven-day yield as of June 30, 2012. The accompanying notes are an integral part of these financial statements. 45 Statements of Assets and Liabilities June 30, 2012 BROWN BROWN BROWN ADVISORY ADVISORY ADVISORY GROWTH VALUE FLEXIBLE EQUITY EQUITY VALUE FUND FUND FUND ASSETS Investments: Total investments, at cost $ $ $ Net unrealized appreciation (depreciation) Total investments, at market value Cash — — Unrealized appreciation on swaps — — — Receivables Investment securities sold Fund shares sold Interest and dividends Prepaid expenses and other assets Total Assets LIABILITIES Payables: Investment securities purchased — Upfront swap payments received — — — Fund shares redeemed — Distributions — — — Accrued Liabilities: Investment advisor fees, net Administration, accounting, and transfer agent fees Custodian fees Shareholder service fees Distribution fees Chief Compliance Officer fees Trustees’ fees and expenses Other expenses Total Liabilities NET ASSETS $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed (Accumulated) net investment income (loss) ) Accumulated net realized gain (loss) Unrealized appreciation (depreciation) on investments Unrealized appreciation (depreciation) on swaps — — — Unrealized appreciation (depreciation) on foreign receivables — 81 NET ASSETS $ $ $ COMPUTATION OF NET ASSET VALUE Institutional Shares: Net assets $ $ $ Shares outstanding (unlimited shares authorized) Net asset value per share $ $ $ Advisor Shares: Net assets $ $ $ Shares outstanding (unlimited shares authorized) Net asset value per share $ $ $ D Shares: Net assets $
